Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

FREEDOM FUELS, LLC, DEBTOR IN POSSESSION

 

AND

 

SOY ENERGY, LLC

 

DATED AS OF JULY 29, 2009


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

 

ARTICLE I

 

DEFINITIONS AND TERMS

 

2

 

Section 1.1

 

Certain Definitions

 

2

 

Section 1.2

 

Other Terms

 

11

 

Section 1.3

 

Other Definitional Provisions

 

11

 

Section 1.4

 

Interpretation

 

12

 

 

 

 

 

ARTICLE II

 

PURCHASE AND SALE OF ASSETS; EXCLUDED LIABILITIES

 

12

 

Section 2.1

 

Purchase and Sale of Assets

 

12

 

Section 2.2

 

Excluded Assets

 

14

 

Section 2.3

 

Excluded Liabilities

 

14

 

Section 2.4

 

Further Conveyances; Consent of Third Parties

 

16

 

Section 2.5

 

Proration of Certain Expenses

 

16

 

Section 2.6

 

Accounts Receivable

 

17

 

 

 

 

 

 

ARTICLE III

 

CLOSING; CONSIDERATION

 

17

 

Section 3.1

 

Closing

 

17

 

Section 3.2

 

Procedure at Closing

 

17

 

Section 3.3

 

Consideration

 

17

 

 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

18

 

Section 4.1

 

Organization and Existence; No Subsidiaries

 

18

 

Section 4.2

 

Authorization of Agreement

 

18

 

Section 4.3

 

Conflicts; Consents of Third Parties

 

19

 

Section 4.4

 

Financial Statements

 

20

 

Section 4.5

 

No Undisclosed Liabilities

 

20

 

Section 4.6

 

SEC Filings

 

20

 

Section 4.7

 

Title to Purchased Assets; Sufficiency

 

20

 

Section 4.8

 

Absence of Certain Developments

 

21

 

Section 4.9

 

Taxes

 

22

 

Section 4.10

 

Real Property

 

23

 

Section 4.11

 

Tangible Personal Property

 

25

 

Section 4.12

 

Intellectual Property

 

26

 

Section 4.13

 

Material Contracts

 

27

 

Section 4.14

 

Employee Benefits

 

30

 

Section 4.15

 

Labor

 

31

 

Section 4.16

 

Litigation

 

31

 

Section 4.17

 

Compliance with Laws; Permits

 

32

 

Section 4.18

 

Environmental Matters

 

32

 

Section 4.19

 

Insurance

 

33

 

Section 4.20

 

Inventories

 

34

 

Section 4.21

 

Accounts and Notes Receivable and Payable

 

34

 

Section 4.22

 

Related Party Transactions

 

34

 

Section 4.23

 

Product Warranty; Product Liability

 

35

 

Section 4.24

 

Banks

 

35

 

Section 4.25

 

Full Disclosure

 

35

–i–

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Section 4.26

 

Financial Advisors

 

35

 

Section 4.27

 

Certain Payments

 

36

 

Section 4.28

 

Information Supplied

 

36

 

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

36

 

Section 5.1

 

Organization and Good Standing

 

36

 

Section 5.2

 

Authorization of Agreement

 

37

 

Section 5.3

 

Conflicts; Consents of Third Parties

 

37

 

Section 5.4

 

Full Disclosure

 

38

 

 

 

 

 

ARTICLE VI

 

COVENANTS AND OTHER AGREEMENTS

 

38

 

Section 6.1

 

Access to Information

 

38

 

Section 6.2

 

Conduct of the Business Pending the Closing

 

39

 

Section 6.3

 

Consents

 

41

 

Section 6.4

 

Bankruptcy Plan

 

41

 

Section 6.5

 

Further Assurances

 

42

 

Section 6.6

 

No Solicitation by the Company, Etc.

 

42

 

Section 6.7

 

Non-Competition; Non-Solicitation; Confidentiality

 

43

 

Section 6.8

 

Preservation of Records

 

44

 

Section 6.9

 

Publicity

 

45

 

Section 6.10

 

Environmental Matters; Other Repairs

 

45

 

Section 6.11

 

Monthly Financial Statements

 

46

 

Section 6.12

 

Notification of Certain Matters

 

46

 

Section 6.13

 

Preparation of the Proxy Statement; Unitholder Meeting

 

46

 

Section 6.14

 

Transfer of Certificates of Title

 

47

 

Section 6.15

 

Updating of Schedules

 

47

 

Section 6.16

 

Corn Oil Pretreatment Facility and Financing

 

47

 

 

 

 

 

 

ARTICLE VII

 

EMPLOYEES

 

48

 

Section 7.1

 

Employment

 

48

 

Section 7.2

 

Standard Procedure

 

48

 

 

 

 

 

 

ARTICLE VIII

 

CONDITIONS TO CLOSING

 

48

 

Section 8.1

 

Conditions Precedent to Obligations of Purchaser

 

48

 

Section 8.2

 

Conditions Precedent to Obligations of the Company

 

51

 

 

 

 

 

 

ARTICLE IX

 

TERMINATION

 

52

 

Section 9.1

 

Termination of Agreement

 

52

 

Section 9.2

 

Procedure upon Termination

 

54

 

Section 9.3

 

Effect of Termination

 

54

 

Section 9.4

 

Termination Fee

 

54

 

 

 

 

 

 

ARTICLE X

 

TAXES

 

55

 

Section 10.1

 

Transfer Taxes

 

55

 

Section 10.2

 

Prorations

 

55

 

Section 10.3

 

Cooperation on Tax Matters

 

56

–ii–

--------------------------------------------------------------------------------


 

 

 

 

 

 

ARTICLE XI

 

RISK OF LOSS

 

56

 

 

 

 

 

 

ARTICLE XII

 

MISCELLANEOUS

 

56

 

Section 12.1

 

Survival of Representations and Warranties

 

56

 

Section 12.2

 

Notices

 

57

 

Section 12.3

 

Specific Performance

 

57

 

Section 12.4

 

Amendment; Waiver

 

58

 

Section 12.5

 

No Third Party Beneficiaries

 

58

 

Section 12.6

 

Successors and Assigns

 

58

 

Section 12.7

 

Entire Agreement

 

58

 

Section 12.8

 

Public Disclosure

 

58

 

Section 12.9

 

Expenses

 

58

 

Section 12.10

 

Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of Trial
by Jury

 

59

 

Section 12.11

 

Counterparts

 

59

 

Section 12.12

 

Headings

 

59

 

Section 12.13

 

Severability

 

59

 

Section 12.14

 

Joint Authorship

 

60

–iii–

--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES

 

 

 

EXHIBITS

 

 

 

 

Exhibit A

 

Assignment Agreement (DIP Loans)

 

 

 

Exhibit B

 

Assignment Agreement (Dividend Cash Flow Note)

 

 

 

Exhibit C

 

Bill of Sale

 

 

 

Exhibit D

 

Form of Opinion Letter

SCHEDULES

Company Disclosure Schedule:

–iv–

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

                    THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of the 29th day of July, 2009 by and among Freedom Fuels, LLC,
an Iowa limited liability company and debtor in possession (the “Company”) and
Soy Energy, LLC, an Iowa limited liability company (“Purchaser”).

R E C I T A L S:

                    WHEREAS, the Company presently owns and operates a biodiesel
production facility located at Mason City, Iowa (the “Facility”);

                    WHEREAS, the Company has filed a voluntary petition under
Chapter 11 of Title 11 of the United States Code (otherwise referred to as the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Northern
District of Iowa (the “Bankruptcy Court”), case number 09-02468-wle11 and is
currently operating its business and managing its property as a Debtor in
Possession pursuant to Bankruptcy Code Sections 1107 and 1108.

                    WHEREAS, the Company desires to sell, transfer and assign to
Purchaser, and Purchaser desires to acquire from the Company, all of the
Purchased Assets, as more specifically provided herein (the “Transaction”) which
Transaction shall be pursuant to a plan of reorganizations and subject to
approval and confirmation by the Bankruptcy Court;

                    WHEREAS, the Board of Directors of the Company (a) has
determined that the Transaction is fair to and in the best interests of the
Company and its unitholders and (b) has approved this Agreement, the
consummation of the transactions contemplated hereby and the execution and
delivery of this Agreement by the Company;

                    WHEREAS, the Board of Directors of Purchaser (a) has
determined that the Transaction is fair to and in the best interests of
Purchaser and its unitholders, (b) has approved this Agreement, the consummation
of the transactions contemplated hereby and the execution and delivery of this
Agreement by Purchaser, and (c) has determined to recommend adoption of this
Agreement and approval of the Transaction on the terms and conditions set forth
in this Agreement by the unitholders of Purchaser;

                    WHEREAS, the Company and Purchaser desire to make certain
representations, warranties, covenants and agreements in connection with the
Transaction and also to prescribe various conditions to the Transaction.

                    NOW, THEREFORE, in consideration of the foregoing premises
and the respective representations, warranties, covenants, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

--------------------------------------------------------------------------------


ARTICLE I
DEFINITIONS AND TERMS

          Section 1.1 Certain Definitions. As used in this Agreement, the
following terms have the meanings set forth below:

          “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

          “Agreement” means this Agreement, together with all of the Schedules
and Exhibits hereto, as the same may be amended or supplemented from time to
time in accordance with the terms hereof.

          “Ancillary Agreements” means all other agreements, documents and
instruments required to be delivered by any party pursuant to this Agreement,
and any other agreements, documents or instruments entered into at or prior to
Closing in connection with this Agreement or the transactions contemplated
hereby.

           “Balance Sheet” has the meaning set forth in the Section 4.4(a).

          “Balance Sheet Date” has the meaning set forth in the Section 4.4(a).

          “Bankruptcy Court” has the meaning set forth in the Recitals.

          “Books and Records” means all books, ledgers, files, reports, plans,
records, manuals and other materials (in any form or medium) of, or maintained
for, the Company and its Subsidiaries.

          “Business” means the development and ownership of biodiesel production
facilities and the production, storage, transport, marketing and sale of
biodiesel and businesses thereto, and engaging in activities ancillary or
incidental thereto.

          “Business Day” means any day other than a Saturday, a Sunday, federal
holiday or a day on which banks in the City of New York or the State of Delaware
are authorized or obligated by Law to close.

          “Chosen Courts” has the meaning set forth in Section 12.10.

          “Closing” has the meaning set forth in Section 3.1.

          “Closing Date” has the meaning set forth in Section 3.1.

–2–

--------------------------------------------------------------------------------


          “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

          “Code” means the Internal Revenue Code of 1986 and the regulations
promulgated thereunder, as amended from time to time.

          “Commercially Reasonable Efforts” means the efforts, time and costs a
prudent Person desirous of achieving a result would use, expend or incur in
similar circumstances to achieve such results as expeditiously as possible;
provided that such Person is not required to expend funds or assume liabilities
beyond those that are (i) commercially reasonable in nature and amount in the
context of the Transaction or (ii) otherwise required to be expended or assumed
pursuant to the terms of this Agreement.

          “Company” has the meaning set forth in the Preamble.

          “Company Adverse Recommendation Change” has the meaning set forth in
Section 6.6(c).

          “Company Disclosure Schedule” has the meaning set forth in the
preamble to Article IV.

          “Company Documents” has the meaning set forth in Section 4.2(a).

          “Company Monthly Financial Statements” has the meaning set forth in
Section 6.11.

          “Company Permits” has the meaning set forth in Section 4.17(b).

          “Company Property” has the meaning set forth in Section 4.10(a).

          “Company Recommendation” has the meaning set forth in Section 6.6(c).

          “Company Unitholders” means all holders of a membership interest in
the Company.

          “Confidentiality Agreement” has the meaning set forth in Section 6.1.

          “Contract” means any written or oral contract, agreement, indenture,
note, bond, debenture, mortgage, loan, instrument, lease, license, commitment or
other obligation.

          “Copyrights” has the meaning set forth in the definition of
Intellectual Property.

          “Corn Oil Pretreatment Facility” has the definition set forth in
Section 6.16.

          “DIP Loans” has the meaning set forth in Section 4.8(f).

          “Dividend Cash Flow Note” shall mean that certain promissory note
issued by New Equity, LLC to the Purchaser, dated the Closing Date, in the
original principal amount of $2,000,000.

–3–

--------------------------------------------------------------------------------


          “Documents” means all files, documents, instruments, papers, books,
reports, records, tapes, microfilms, photographs, letters, budgets, forecasts,
ledgers, journals, title policies, lists of past, present and/or prospective
customers, supplier lists, regulatory filings, operating data and plans,
technical documentation (design specifications, functional requirements,
operating instructions, logic manuals, flow charts, etc), user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.), and other similar materials related to the Business and the
Purchased Assets, in each case whether or not in electronic form.

          “Employee” means all individuals (including common law employees,
independent contractors and individual consultants), as of the date hereof, who
are employed or engaged by the Company in connection with the Business, together
with individuals who are hired in respect of the Business after the date hereof.

          “Employee Benefit Plans” has the meaning set forth in Section 4.14(a).

          “Environmental Costs and Liabilities” means, with respect to any
Person, all Liabilities and Remedial Actions incurred as a result of any claim
or demand by any other Person or in response to any violation of Environmental
Law or to the extent based upon, related to, or arising under or pursuant to any
Environmental Law, Environmental Permit, order or agreement with any
Governmental Authority or other Person, or which relates to any environmental,
health or safety condition, violation of Environmental Law or a Release or
threatened Release of Hazardous Materials, whether known or unknown, accrued or
contingent, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute.

          “Environmental Law” means any foreign, federal, state or local law
(including common law), statute, code, ordinance, rule, regulation or other
legal requirement or obligation in any way relating to pollution, odors, noise,
or the protection of human health and safety, the environment or natural
resources, including the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. App. § 1801 et seq.), the Resource Conservation and Recovery Act
(42 U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), and the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.), as each has been amended and the regulations promulgated
pursuant thereto.

          “Environmental Permit” means any Permit required by Environmental Laws
for the operation of the Business.

          “ERISA” means the Employment Retirement Income Security Act of 1974,
as amended.

          “ERISA Affiliate” has the meaning set forth in Section 4.14(a).

          “ERISA Affiliate Plans” has the meaning set forth in Section 4.14(a).

–4–

--------------------------------------------------------------------------------


          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

          “Excluded Assets” has the meaning set forth in Section 2.2.

          “Excluded Contracts” means all Contracts of the Company related to the
Business listed under the heading “Excluded Contracts” on Company Disclosure
Schedule 1.1 and not including the Purchased Contracts.

           “Excluded Liabilities” has the meaning set forth in Section 2.3.

          “Facility” has the meaning set forth in the Recitals.

          “Final Closing Balance Sheet” means the final Balance Sheet of the
Company delivered to Purchaser prior to the Closing Date.

          “Financial Statements” has the meaning set forth in Section 4.4(a).

          “FIRPTA Affidavit” has the meaning set forth in Section 8.1(j).

          “Former Employee” means all individuals (including common law
employees, independent contractors and individual consultants) who were employed
or engaged by the Company in connection with the Business but who are no longer
so employed or engaged on the date hereof.

          “Furniture and Equipment” means all furniture, furnishings, equipment,
vehicles, leasehold improvements not deemed real estate by applicable Laws, and
other tangible personal property, including all artwork, desks, chairs, tables,
Hardware, copiers, telephone lines and numbers, telecopy machines and other
telecommunication equipment, cubicles and miscellaneous office furnishings and
supplies.

          “GAAP” means generally accepted accounting principles in the United
States as of the date hereof.

          “Governmental Authority” means any government or governmental or
regulatory body thereof, or political subdivision thereof, whether foreign,
federal, state, or local, or any agency, instrumentality or authority thereof,
or any court or arbitrator (public or private).

          “Hardware” means any and all computer and computer-related hardware,
including, but not limited to, computers, file servers, facsimile servers,
scanners, color printers, laser printers and networks.

          “Hazardous Material” means any substance, material or waste that is
regulated, classified, or otherwise characterized under or pursuant to any
Environmental Law as “hazardous,” “toxic,” “pollutant,” “contaminant,”
“radioactive,” or words of similar meaning or effect, including

–5–

--------------------------------------------------------------------------------


petroleum and its by-products, asbestos, polychlorinated biphenyls, radon, mold
or other fungi and urea formaldehyde insulation.

          “Indebtedness” of any Person means, without duplication, (i) the
principal, accreted value, accrued and unpaid interest, prepayment and
redemption premiums or penalties (if any), unpaid fees or expenses and other
monetary obligations in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable; (ii) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding trade accounts payable and other accrued current liabilities arising
in the Ordinary Course of Business); (iii) all obligations of such Person under
leases required to be capitalized in accordance with GAAP; (iv) all obligations
of such Person for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction that has been drawn upon,
including any fees related to such obligations whether or not drawn upon;
(v) all obligations of such Person under interest rate or currency swap
transactions (valued at the termination value thereof); (vi) the liquidation
value, accrued and unpaid dividends and prepayment or redemption premiums and
penalties (if any), unpaid fees or expense and other monetary obligations in
respect of any and all redeemable preferred stock of such Person; (vii) all
checks issued by the Company prior to the Closing Date that remain outstanding
as of the Closing Date; (viii) all obligations of the type referred to in
clauses (i) through (vii) of any Persons for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (ix) all obligations of
the type referred to in clauses (i) through (viii) of other Persons secured by
(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).

          “Intellectual Property” means all right, title and interest in or
relating to intellectual property, whether protected, created or arising under
the laws of the United States or any other jurisdiction, including: (i) all
patents and applications therefor, including all continuations, divisionals and
continuations-in-part and patents issuing thereon, along with all reissues,
reexaminations, substitutions and extensions thereof (collectively, “Patents”);
(ii) all trademarks, service marks, trade names, trade dress, logos, corporate
names and other source or business identifiers, together with the goodwill
associated with any of the foregoing, along with all applications,
registrations, renewals and extensions thereof (collectively, “Marks”);
(iii) all Internet domain names; (iv) all copyrights, works of authorship and
moral rights, and all registrations, applications, renewals, extensions and
reversions of any of the foregoing (collectively, “Copyrights”); (v) trade
secrets (“Trade Secrets”); and (vi) all other intellectual property rights
arising from or relating to Technology that is owned by the Company and related
to the Business or (ii) used by the Company in connection with the Business.

          “Intellectual Property Licenses” means (i) any grant by the Company to
another Person of any right, permission, consent or non-assertion relating to or
under any of the Purchased

–6–

--------------------------------------------------------------------------------


Intellectual Property and (ii) any grant by another Person to the Company of any
right, permission, consent or non-assertion relating to or under any third
Person’s Intellectual Property.

          “IRS” means the United States Internal Revenue Service and, to the
extent relevant, the United States Department of Treasury.

          “Knowledge” or any similar phrase means (i) with respect to the
Company, the collective actual knowledge of Ed Dannen and Dale McBride, and (ii)
with respect to Purchaser, the collective actual knowledge of Chuck Sand and
Rick Davis.

          “Labor Contracts” has the meaning set forth in Section 4.15(a).

          “Law” means any federal, state or local law (including common law),
statute, code, ordinance, rule, regulation or other legal requirement or
obligation.

          “Legal Proceeding” means any judicial, administrative or arbitral
actions, suits, mediations, investigations, inquiries, proceedings or claims
(including counterclaims) by or before a Governmental Authority.

          “Liability” means any debt, loss, damage, adverse claim, fines,
penalties, liability or obligation (whether direct or indirect, known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
matured or unmatured, determined or determinable, disputed or undisputed,
liquidated or unliquidated, or due or to become due, and whether in contract,
tort, strict liability or otherwise), and including all costs and expenses
relating thereto (including all fees, disbursements and expenses of legal
counsel, experts, engineers and consultants and costs of investigation).

          “Lien” means any lien, encumbrance, pledge, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
easement, servitude, proxy, voting trust or agreement, transfer restriction
under any unitholder or similar agreement, encumbrance or any other restriction
or limitation whatsoever.

          “Loan” and “Loan Guarantee” shall have the meanings set forth in
Section 6.16(b).

          “Marks” has the meaning set forth in the definition of Intellectual
Property.

          “Material Adverse Effect” means an effect, condition or change that is
materially adverse to the business, assets, properties, financial condition, or
results of operations of the Company and its Subsidiaries, taken as a whole,
Purchaser and its Subsidiaries, taken as a whole; provided, however, that
effects, conditions and changes relating to the following shall not constitute a
Material Adverse Effect, and shall not be considered in determining whether a
Material Adverse Effect has occurred:

          (a) changes in the economy or financial or commodities markets
generally in the United States;

–7–

--------------------------------------------------------------------------------


          (b) changes that are the result of factors generally affecting the
industries in which the Company and Purchaser and their Subsidiaries operate; or

          (c) changes proximately caused by the pendency or the announcement of
this Agreement or the transactions contemplated hereby.

          “Material Contracts” has the meaning set forth in Section 4.13(a).

          “Nonassignable Assets” has the meaning set forth in Section 2.4(b).

          “Order” means any order, injunction, judgment, doctrine, decree,
ruling, writ, assessment or arbitration award of a Governmental Authority.

          “Ordinary Course” or “Ordinary Course of Business” means the conduct
of the business of the Company and its Subsidiaries or Purchaser and its
Subsidiaries (as the case may be) in accordance with their normal day-to-day
customs, practices and procedures as conducted from time to time prior to the
date of this Agreement and shall include the activities of the Company and its
Subsidiaries, Purchaser and its Subsidiaries undertaken in connection with their
respective obligations under this Agreement. For purposes of this definition
with regard to the Company, Ordinary Course refers to the operation of the
Company prior to bankruptcy.

          “Organizational Documents” means the articles of organization or
certificate of formation and operating agreement for a limited liability
company, and such other documents necessary to meet the applicable Law for
organization of the applicable entity type in its state of organization.

          “Owned Property” has the meaning set forth in Section 4.10(a).

          “Patents” has the meaning set forth in the definition of Intellectual
Property.

          “Permits” means any approvals, authorizations, consents, licenses,
permits or certificates of a Governmental Authority.

           “Person” means any individual, corporation, limited liability
company, partnership, firm, joint venture, association, joint-stock company,
trust, unincorporated organization, Governmental Authority or other entity.

          “Proxy Statement” refers to the proxy statement to be filed with the
SEC by Purchaser in connection with this Transaction and the Purchaser
Unitholder Approval.

          “Purchase Price” has the meaning set forth in Section 3.3.

          “Purchased Assets” has the meaning set forth in Section 2.1.

          “Purchased Contracts” means all Contracts of the Company related to
the Business listed under the heading “Purchased Contracts” on the Company
Disclosure Schedule 1.1 and not including the Excluded Contracts.

–8–

--------------------------------------------------------------------------------


          “Purchaser” has the meaning set forth in the Preamble.

           “Purchaser Disclosure Schedule” has the meaning set forth in the
preamble to Article V.

          “Purchaser Documents” has the meaning set forth in Section 5.2.

          “Purchaser’s Environmental Assessment” has the meaning set forth in
Section 6.10.

          “Purchaser Unitholder Approval” means the affirmative vote (in person
or by proxy) of the holders of a majority of the outstanding membership units of
Purchaser representing a quorum in favor of the adoption of this Agreement and
the transactions contemplated hereby.

          “Purchaser Unitholder Meeting” means the special meeting of Purchaser
Unitholders held for the purpose of the Purchaser Unitholder Approval.

          “Purchaser Unitholders” means all of the holders of units of Purchaser
eligible to vote on this Agreement and the Transaction.

          “Purchaser Units” means the membership interests of Purchaser.

          “Real Property Leases” has the meaning set forth in Section 4.10(a).

          “Related Persons” has the meaning set forth in Section 4.22.

          “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, deposit, dumping, emptying, disposal, discharge, dispersal,
leaching or migration into the indoor or outdoor environment, or into or out of
any property.

          “Remedial Action” means all actions including any capital expenditures
undertaken to (i) clean up, remove, treat or in any other way address any
Hazardous Material; (ii) prevent the Release or threat of Release, or minimize
the further Release of any Hazardous Material so it does not endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment; (iii) perform pre-remedial studies and investigations or
post-remedial monitoring and care; or (iv) correct a condition of noncompliance
with Environmental Laws.

          “Representatives” has the meaning set forth in Section 6.6(a).

          “Restricted Business” has the meaning set forth in Section 6.7(a).

          “SEC” means the United States Securities and Exchange Commission.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

          “Small Business Loan” has the meaning set forth in Section 6.16(c).

–9–

--------------------------------------------------------------------------------


          “Software” means any and all (i) computer programs, including any and
all software implementations of algorithms, models and methodologies, whether in
source code or object code; (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise;
(iii) descriptions, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons; and
(iv) all documentation, including user manuals and other training documentation,
related to any of the foregoing.

          “Subsidiary” means, with respect to any Person, any other Person of
which (i) a majority of the outstanding share capital, voting securities or
other equity interests are owned, directly or indirectly, by such Person or
(ii) such Person is entitled, directly or indirectly, to appoint a majority of
the board of directors or managers or comparable supervisory body of the other
Person.

          “Takeover Proposal” has the meaning set forth in Section 6.6(d).

          “Tax” or “Taxes” means (i) any and all federal, state, local or
foreign taxes, charges, fees, imposts, levies or other assessments, including,
without limitation, all net income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation, property and estimated taxes, customs
duties, fees, assessments and charges of any kind whatsoever; (ii) all interest,
penalties, fines, additions to tax or additional amounts of any kind imposed by
any Taxing Authority in connection with any item described in clause (i); and
(iii) any liability in respect of any items described in clauses (i) and/or (ii)
payable by reason of Contract, assumption, transferee liability, operation of
law, Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor
thereof or any analogous or similar provision under law) or otherwise.

          “Taxing Authority” means the IRS and any other Governmental Authority
responsible for the administration of any Tax.

          “Tax Return” means any return, report or statement filed or required
to be filed with respect to any Tax (including any elections, declarations,
schedules or attachments thereto, and any amendment thereof), including any
information return, claim for refund, amended return or declaration of estimated
Tax, and including, where permitted or required, com­bined, consolidated or
unitary returns for any group of entities that includes the Company or any of
its Affiliates.

          “Technology” means, collectively, all Software, information, designs,
formulae, algorithms, procedures, methods, techniques, ideas, know-how, research
and development, technical data, programs, subroutines, tools, materials,
specifications, processes, inventions (whether patentable or unpatentable and
whether or not reduced to practice), apparatus, creations, improvements, works
of authorship and other similar materials, and all recordings, graphs, drawings,
reports, analyses, and other writings, and other tangible embodiments of the
foregoing, in any form whether or not specifically listed herein, and all
related technology, that are used in, incorporated in, embodied in, displayed by
or related to, or are used in connection

–10–

--------------------------------------------------------------------------------


with the foregoing that is (i) owned by the Company and related to the Business
or (ii) used by the Company in connection with the Business, including, without
limitation, all Software and other Technology developed by the Company and
relating to employees and payroll.

          “Termination Date” has the meaning set forth in Section 9.1.

          “Termination Fee” has the meaning set forth in Section 9.4(a).

          “Trade Secrets” has the meaning set forth in the definition of
Intellectual Property.

          “Transaction” has the meaning set forth in Recitals.

          “Transfer Taxes” has the meaning set forth in Section 10.1.

          “Transferred Employees” has the meaning set forth in Section 7.1.

          “WARN” means the Worker Adjustment and Retraining Notification Act of
1988, as amended, and the rules and regulations promulgated thereunder.

          Section 1.2     Other Terms. Other terms may be defined elsewhere in
the text of this Agreement and, unless otherwise indicated, shall have such
meaning throughout this Agreement.

          Section 1.3     Other Definitional Provisions. Unless the express
context otherwise requires:

          (a)     the words “hereof”, “herein”, “hereunder”, “hereby” and
“herewith” and words of similar import, when used in this Agreement, shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement;

          (b)     the terms defined in the singular have a comparable meaning
when used in the plural, and vice versa;

          (c)     where a word or phrase is defined herein, each of its other
grammatical forms will have a corresponding meaning;

          (d)     any references herein to “Dollars” and “$” are to United
States Dollars;

          (e)     any references herein to a specific Article, Section,
paragraph, Schedule or Exhibit shall refer, respectively, to Articles, Sections,
paragraphs, Schedules or Exhibits of this Agreement;

          (f)     any references herein to an agreement, instrument or document
means such agreement, instrument or document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
not prohibited by this Agreement;

–11–

--------------------------------------------------------------------------------


          (g)     any references herein to a statute means such statute as
amended as of the date of this Agreement and, for purposes of the Closing
hereunder, shall include such statute as amended or successor thereto effective
as of the Closing Date;

          (h)     wherever the word “include,” “includes,” or “including” is
used in this Agreement, it shall be deemed to be followed by the words “without
limitation”; and

          (i)     references herein to any gender includes the other gender; and

          (j)     references to any party to this Agreement or any other
agreement or document will include each party’s predecessors, successors and
permitted assigns.

          Section 1.4     Interpretation. The headings and captions used in this
Agreement and any Schedule or Exhibit hereto, in the table of contents or any
index hereto are for convenience of reference only and do not a constitute a
part of this Agreement and shall not be deemed to limit, characterize or in any
way effect any provision of this Agreement or any Schedule or Exhibit hereto,
and all provisions of this Agreement and the Schedules and Exhibits hereto shall
be enforced and construed as if no caption or heading had been used herein or
therein. Any capitalized terms used in any Schedule or Exhibit attached hereto
and not otherwise defined therein shall have the meaning set forth in the
Agreement (or, in the absence of any ascribed meaning, the meaning customarily
ascribed to any such term in the Company’s industry or in general commercial
usage). The Schedules and Exhibits referred to herein shall be construed with
and as an integral part of this Agreement to the same extent as if they were set
forth verbatim herein.

ARTICLE II
PURCHASE AND SALE OF ASSETS; EXCLUDED LIABILITIES

          Section 2.1     Purchase and Sale of Assets. On the terms and subject
to the conditions set forth in this Agreement, at the Closing Purchaser shall
purchase, acquire and accept from the Company, and the Company shall sell,
transfer, assign, convey and deliver to Purchaser all of the Company’s right,
title and interest in, to and under the Purchased Assets, free and clear of all
Liens, claims and interests. “Purchased Assets” shall mean all of the business,
assets, properties, contractual rights, goodwill, going concern value, rights
and claims of the Company related to the Business on the Closing Date, wherever
situated and of whatever kind and nature, real or personal, tangible or
intangible, whether or not reflected on the Books and Records of the Company
(other than Excluded Assets), including each of the following assets:

          (a)     all inventory used or useful in the Business, except such
inventory subject to valid, binding and perfected liens, claims and interests of
Secured Creditors of the Company as listed on Schedule 2.1(a) hereto;

          (b)     all tangible personal property used or useful in the Business,
including Furniture and Equipment;

–12–

--------------------------------------------------------------------------------


          (c)     all deposits (including customer deposits and security for
rent, electricity, telephone, hedging contracts or otherwise) and prepaid
charges and expenses, including any prepaid rent, of the Company, except such
deposits subject to valid, binding and perfected liens, claims and interests of
Secured Creditors of the Company as listed on Schedule 2.1(c) hereto;

          (d)     all rights of the Company under all Company Property (whether
owned or leased), together with all buildings, improvements, fixtures and other
appurtenances thereto and rights in respect thereof;

          (e)     the Intellectual Property and Technology of the Company;

          (f)     all rights of the Company under the Purchased Contracts,
including all claims or causes of action with respect to the Purchased
Contracts;

          (g)     all Books and Records of the Company and all other Documents
that are related to the Business, including Documents relating to products,
services, marketing, advertising, promotional materials, Intellectual Property,
Technology, personnel files for Employees, and all files, customer files and
documents (including credit card information), supplier lists, records,
literature and correspondence, whether or not physically located on any of the
Company Property, but excluding those documents referred to in Section 2.2(b)
below;

          (h)     all Permits, including Environmental Permits, used by the
Company in the Business (which includes all Permits necessary to conduct the
Business) and all rights and incidents of interest therein;

          (i)     all raw materials and supplies owned by the Company and used
in connection with the Business, except such raw materials and supplies subject
to valid, binding and perfected liens, claims and interests of Secured Creditors
of the Company as listed on Schedule 2.1(i) hereto;

          (j)     all rights of the Company under non-disclosure or
confidentiality, non-compete or non-solicitation agreements with Former
Employees, Employees and agents of the Company or with third parties to the
extent relating to the Business or the Purchased Assets (or any portion
thereof);

          (k)     all rights of the Company under or pursuant to all warranties,
representations and guaranties made by suppliers, manufacturers and contractors
to the extent relating to products sold or services provided to the Company or
to the extent affecting any Purchased Asset;

          (l)     all work-in-process;

          (m)    all other assets reflected on the Company Balance Sheet, except
such other assets subject to valid, binding and perfected liens, claims and
interests of Secured Creditors of the Company as listed on Schedule 2.1(m)
hereto;

–13–

--------------------------------------------------------------------------------


          (n)     all claims, choses-in-action and rights in litigation and
settlements in respect thereof, except such claims, choses-in-action and rights
in litigation and settlements subject to valid, binding and perfected liens,
claims and interests of Secured Creditors of the Company as listed on Schedule
2.1(n) hereto;

          (o)     all third-party property and casualty insurance proceeds, and
all rights to third-party property and casualty insurance proceeds, in each case
to the extent received or receivable in respect of the Business except such
third-party property and casualty insurance proceeds subject to valid, binding
and perfected liens, claims and interests of Secured Creditors of the Company as
listed on Schedule 2.1(o) hereto;

          (p)     all incentives, refunds and rebates, including any biodiesel
credits from any Governmental Authority related to the Facility except those
incentives subject to valid, binding and perfected liens, claims and interests
of Secured Creditors of the Company as listed on Schedule 2.1(p) hereto;

          (q)     all shares of capital stock or other equity securities held by
the Company with respect to any other Person; and

          (r)     all goodwill and other intangible assets associated with the
Business, including the goodwill associated with the Intellectual Property of
the Company.

          Section 2.2     Excluded Assets. Nothing herein contained shall be
deemed to sell, transfer, assign or convey the Excluded Assets to Purchaser, and
the Company shall retain right, title and interest to, in and under the Excluded
Assets. “Excluded Assets” shall mean each of the following assets:

          (a)     the Excluded Contracts;

          (b)     all Books and Records of the Company as pertain to ownership,
organization or existence of the Company and duplicate copies of such records as
are necessary to enable the Company to file tax returns and reports and to
fulfill its reporting obligations under applicable securities laws;

          (c)     all membership interests (units) or other equity securities of
the Company; and

          (d)     all assets of any trust attributable to Employees and Former
Employees in connection with any Employee Benefit Plan;

          Section 2.3     Excluded Liabilities. Purchaser will not assume or be
liable for any liabilities of the Company, including without limitation, the
Excluded Liabilities. The Company shall timely perform, satisfy and discharge in
accordance with their respective terms all Excluded Liabilities. “Excluded
Liabilities” shall mean all Liabilities of the Company arising out of, relating
to or otherwise in respect of the Business on or before the Closing Date and all
other

–14–

--------------------------------------------------------------------------------


Liabilities of the Company. Excluded Liabilities shall include, but not be
limited to, the following Liabilities and in no event shall Purchaser assume any
liability for the matters set out in this Section 2.3:

          (a)     all Liabilities of the Company under the Purchased Contracts
incurred on or prior to the Closing Date;

          (b)     all accounts payable of the Company;

          (c)     all Liabilities arising out of, under or in connection with
any Indebtedness of the Company;

          (d)     all Liabilities, to the extent reflected in the Final Closing
Balance Sheet;

          (e)     all Liabilities arising out of, relating to or with respect to
(i) the employment or performance of services, or termination of employment or
services, by the Company of any of its Affiliates of any individual on or before
the Closing Date; (ii) workers’ compensation claims against the Company that
relate to the period on or before the Closing Date, irrespective of whether such
claims are made prior to or after the Closing, and (iii) any Employee Benefit
Plan;

          (f)     all Liabilities arising out of, under or in connection with
Excluded Contracts and, with respect to Purchased Contracts, Liabilities in
respect of a breach by or default of the Company accruing under such Contracts
with respect to any period prior to Closing;

          (g)     all Liabilities for (i) Taxes of the Company or any Subsidiary
(or any predecessor thereof), (ii) Taxes that relate to the Purchased Assets for
taxable periods (or portions thereof) ending on or before the Closing Date,
including, without limitation, Taxes allocable to the Company pursuant to
Section 10.2, and (iii) payments under any Tax allocation, sharing or similar
agreement (whether oral or written);

          (h)     all Liabilities in respect of any pending or threatened Legal
Proceeding, or any claim arising out of, relating to or otherwise in respect of
(i) the operation of the Business to the extent such Legal Proceeding or claim
relates to such operation on or prior to the Closing Date, except as provided in
Section 2.3(f) hereof, or (ii) any Excluded Asset;

          (i)     all Environmental Costs and Liabilities of the Company or
relating to the Purchased Assets;

          (j)     all Liabilities or obligations of the Company relating to the
business, operations, assets or Liabilities of any Subsidiary or former
Subsidiary of the Company based upon, relating to or arising out of events,
actions or failures to act prior to the Closing Date; and

          (k)     all Liabilities of the Company or its officers or directors to
the holders of the membership or other equity interests of the Company.

–15–

--------------------------------------------------------------------------------


          Section 2.4     Further Conveyances; Consent of Third Parties.

          (a)     From time to time following the Closing, the Company and
Purchaser shall, and shall cause their respective Affiliates to, execute,
acknowledge and deliver all such further conveyances, notices, releases and
acquittances and such other instruments, and shall take such further actions, as
may be reasonably necessary or appropriate to assure fully to Purchaser and its
successors or assigns, all of the properties, rights, titles, interests,
estates, remedies, powers and privileges intended to be conveyed to Purchaser
under this Agreement and the Company Documents and to otherwise make effective
the transactions contemplated hereby and thereby.

          (b)     Nothing in this Agreement nor the consummation of the
transactions contemplated hereby shall be construed as an attempt or agreement
to assign any Purchased Asset, including any Contract, Permit, certificate,
approval, authorization or other right, which by its terms or by Law is
nonassignable without the consent of a third party or a Governmental Authority
or is cancelable by a third party in the event of an assignment (“Nonassignable
Assets”) unless and until such consent shall have been obtained. The Company
shall use its commercially reasonable efforts to obtain such consents promptly.
To the extent permitted by applicable Law, in the event consents to the
assignment thereof cannot be obtained, such Nonassignable Assets shall be held,
as of and from the Closing Date, by the Company in trust for Purchaser and the
covenants and obligations thereunder shall be performed by Purchaser in the
Company’s name and all benefits and obligations existing thereunder shall be for
Purchaser’s account. The Company shall take or cause to be taken at the
Company’s expense such actions in its name or otherwise as Purchaser may
reasonably request so as to provide Purchaser with the benefits of the
Nonassignable Assets and to effect collection of money or other consideration
that becomes due and payable under the Nonassignable Assets, and the Company
shall promptly pay over to Purchaser all money or other consideration received
by it in respect of all Nonassignable Assets less the amount of any expenses
incurred by the Company in connection with the collection. As of and from the
Closing Date, the Company authorizes Purchaser, to the extent permitted by
applicable Law and the terms of the Nonassignable Assets, at Purchaser’s
expense, to perform all the obligations and receive all the benefits of the
Company under the Nonassignable Assets and appoints Purchaser its
attorney-in-fact to act in its name on its behalf with respect thereto.

          Section 2.5     Proration of Certain Expenses. Subject to
Section 2.3(d) and Section 10.2 with respect to Taxes, all expenses and other
payments in respect of the Owned Property and all rents and other payments
(including any prepaid amounts) due under the Real Property Leases and any other
leases constituting part of the Purchased Assets shall be prorated between the
Company, on the one hand, and Purchaser, on the other hand, as of the Closing
Date. The Company shall be responsible for all rents (including any percentage
rent, additional rent and any accrued tax and operating expense reimbursements
and escalations), charges and other payments of any kind accruing during any
period under the Real Property Leases or any such other leases up to and
including the Closing Date. Purchaser shall be responsible for all such rents,
charges and other payments accruing during any period under the Real Property
Leases or any such other leases after the Closing Date. Purchaser shall pay the
full amount of any invoices received by it and shall submit a request for
reimbursement to the Company for the Company’s

–16–

--------------------------------------------------------------------------------


share of such expenses and the Company shall pay the full amount of any invoices
received by it and Purchaser shall reimburse the Company for Purchaser’s share
of such expenses.

          Section 2.6     Accounts Receivable. Subject to valid, binding and
perfected liens, claims and interests of Secured Creditors of the Company to
accounts receivable as listed on Schedule 2.6 hereto, to the extent the Company
transfers any of its Accounts Receivable to Purchaser, the Company shall provide
commercially reasonable assistance to Purchaser in the collection of such
accounts receivable. If the Company shall receive payment in respect of accounts
receivable that are included in the Purchased Assets, then the Company shall
promptly forward such payment to Purchaser.

ARTICLE III
CLOSING; CONSIDERATION

          Section 3.1     Closing. The consummation of the purchase and sale of
the Purchased Assets provided for in Article II hereof (the “Closing”) shall
take place at the offices of BrownWinick, 666 Grand Avenue, Suite 2000 Des
Moines, Iowa 50309 (or at such other place as the parties may designate in
writing) on a date to be specified by the parties (the “Closing Date”), which
date shall be no later than the third (3rd) Business Day after satisfaction or
waiver of the conditions set forth in Article VIII (other than conditions that
by their nature are to be satisfied at Closing, but subject to the satisfaction
or waiver of those conditions at such time), unless another time, date or place
is agreed to in writing by the parties hereto.

          Section 3.2     Procedure at Closing. At the Closing, the parties
agree that the following shall occur:

          (a)     each of the conditions precedent (as applicable) in Section
8.1 shall have been satisfied, or such condition(s) shall have been expressly
waived in writing by Purchaser;

          (b)     each of the conditions precedent (as applicable) in Section
8.2 shall have been satisfied, or such condition(s) shall have been expressly
waived in writing by the Company; and

          (c)     all of the documents and instruments delivered at the Closing
shall be in form and substance, and shall be executed and delivered in a manner,
reasonably satisfactory to the parties’ respective counsel.

          Section 3.3     Consideration. In consideration of the purchase and
sale of the Purchased Assets provided for in Article II hereof, Purchaser shall
pay the following at the Closing, subject to the conditions set forth in this
Agreement (collectively, the “Purchase Price”):

          (a)     cash in the amount of $9,000,000;

–17–

--------------------------------------------------------------------------------


          (b)     an Assignment Agreement in the form attached hereto as Exhibit
A dated the Closing Date, assigning to the Company all of Purchaser’s right,
title and interest in and to the DIP Loans; and

          (c)     an Assignment Agreement in the form attached hereto as Exhibit
B dated the Closing Date, assigning to the Company all of Purchaser’s right,
title and interest in and to the Dividend Cash Flow Note.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

          The Company hereby represents and warrants to Purchaser that, except
as set forth in the disclosure schedule (with specific reference to the Section
or subsection of this Agreement to which the information stated in such
disclosure schedule relates) delivered by the Company to Purchaser
simultaneously with the execution of this Agreement (the “Company Disclosure
Schedule”):

          Section 4.1     Organization and Existence; No Subsidiaries.

          (a)     The Company is a limited liability company duly organized and
validly existing under the laws of the State of Iowa and has all requisite
limited liability company power and authority to own, lease and operate its
properties and to carry on its business as now conducted and as currently
proposed to be conducted. The Company is duly qualified or authorized to do
business under the laws of each jurisdiction in which it owns or leases real
property and each other jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
where the failure to be so qualified or authorized could not have or reasonably
be expected to have a Material Adverse Effect with respect to the Company. The
Company has delivered to Purchaser true, complete and correct copies of its
operating agreement as in effect on the date hereof.

          (b)     The Company does not, directly or indirectly, own any stock or
other equity interest in any other Person. No former Subsidiary of the Company
had any operations, business, Liabilities or other activities that would create
a Liability on the part of the Company.

          Section 4.2     Authorization of Agreement.

          (a)     After confirmation of the Company’s Plan of Reorganization,
and entry of a final, non-appealable order by the Bankruptcy Court to that
effect and which specifically approves this Agreement, the Company shall be
authorized to and have such power and authority to consummate the transactions
contemplated by this Agreement and each other agreement, document, or instrument
or certificate contemplated by this Agreement or to be executed by the Company
in connection with the consummation of the transactions contemplated by this
Agreement (the “Company Documents”) and, to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby, which will become valid and binding upon the Company. The execution and
delivery by the Company of this Agreement and each of the Company Documents and
the consummation of the transactions

–18–

--------------------------------------------------------------------------------


contemplated hereby and thereby have been duly authorized and approved by the
Company’s Board of Directors and no other action on the part of the Company as
an Iowa limited liability company is necessary to authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby, other than the need for approval by the Bankruptcy Court in connection
with the confirmation of the Company’s plan of reorganization and the
transactions contemplated by this Agreement. This Agreement has been, and each
of the Company Documents will be, at or prior to the Closing, duly executed and
delivered by the Company and (assuming the due authorization, execution and
delivery by Purchaser) this Agreement constitutes, and each of the Company
Documents when so executed and delivered will constitute, legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms.

          (b)     If required by applicable law, the Company has obtained any
and all approvals of its equity owners and members necessary to adopt this
Agreement and approve the transactions contemplated hereby. None of the
Organizational Documents of the Company, other Documents between the Company and
the Company Unitholders, or applicable Law grant, provide for, or establish
dissenter’s appraisal rights with respect to the Transaction.

          Section 4.3     Conflicts; Consents of Third Parties.

          (a)     None of the execution and delivery by the Company of this
Agreement or by the Company of the Company Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by the Company with
any of the provisions hereof or thereof will conflict with, or result in any
violation or breach of, or conflict with or cause a default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or the loss of a material benefit
under, or give rise to any obligation of the Company to make any payment under,
or to the increased, additional, accelerated or guaranteed rights or
entitlements of any Person under, or result in the creation of any Liens upon
any of the properties or assets of the Company under, any provision of (i) the
operating agreement of the Company; (ii) any Purchased Contract or Permit to
which the Company is a party or by which any of the properties or assets of the
Company are bound, except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect with respect to the
Company; (iii) any Order applicable to the Company or by which any of the
properties or assets of the Company are bound; or (iv) any applicable Law.

          (b)     No consent, waiver, approval, Permit or authorization of or
filing with, or notification to, any Person or Governmental Authority is
required on the part of the Company in connection with (i) the execution and
delivery of this Agreement or the Company Documents, the compliance by the
Company with any of the provisions hereof and thereof, the consummation of the
transactions contemplated hereby and thereby or the taking by the Company of any
other action contemplated hereby or thereby, or (ii) the continuing validity and
effectiveness immediately following the Closing of any Contract or Permit of the
Company, except (A) for the filing with the SEC of the Proxy Statement and
(B) the approval by the Bankruptcy Court (which includes the opportunity for a
vote by creditors and certain other specified parties).

–19–

--------------------------------------------------------------------------------


          Section 4.4     Financial Statements.

          (a)     The Company has delivered to Purchaser copies of (i) the
audited balance sheets of the Company at September 30, 2008, September 30, 2007
and September 30, 2006 and the related audited statements of income and of cash
flows of the Company for the years then ended and (ii) the unaudited balance
sheet of the Company at May 31, 2009 and the related statement of income and
cash flows of the Company for the eight (8) month period then ended (such
audited and unaudited statements, including the related notes and schedules
thereto, are referred to herein as the “Financial Statements”). Each of the
Financial Statements is complete and correct in all material respects, has been
prepared in accordance with GAAP consistently applied without modification of
the accounting principles used in the preparation thereof throughout the periods
presented and presents fairly in all material respects the consolidated
financial position, results of operations and cash flows of the Company as at
the dates and for the periods indicated. For the purposes hereof, the unaudited
balance sheet of the Company as at May 31, 2009 is referred to as the “Balance
Sheet” and May 31, 2009 is referred to as the “Balance Sheet Date.”

           (b)     Since September 30, 2005 (i) neither the Company nor any of
its Subsidiaries nor, to the Knowledge of the Company, any representative of the
Company or any of its Subsidiaries has received or otherwise obtained Knowledge
of any material complaint, allegations, assertion or claim, whether written or
oral, regarding the accounting or auditing practices, procedures, methodologies
or methods of the Company or any of its Subsidiaries or their respective
internal accounting controls relating to periods after September 30, 2005,
including any material complaint, allegation, assertion or claim that the
Company or any of its Subsidiaries has engaged in questionable accounting or
auditing practices (except for any of the foregoing received after the date of
this Agreement which have no reasonable basis), and (ii) to the Knowledge of the
Company, no attorney representing the Company or any of its Subsidiaries,
whether or not employed by the Company or its Subsidiaries, has reported
evidence of a material violation of securities law, breach of fiduciary duty or
similar violation, relating to periods after September 30, 2005, by the Company
or the officers, directors, employees or agents of the Company to the Board of
Directors of the Company or any committee thereof or to any director or
executive officer of the Company.

          Section 4.5     No Undisclosed Liabilities. The Company has no
Indebtedness or Liabilities (whether or not required under GAAP to be reflected
on a balance sheet or the notes thereto) other than those (i) specifically
reflected in, fully reserved against or otherwise described in the Balance Sheet
or the notes thereto, (ii) incurred in the Ordinary Course of Business since the
Balance Sheet Date, or (iii) that are immaterial, individually or in the
aggregate, to the Company.

          Section 4.6     SEC Filings. The Company has complied in all material
respects at all times with any and all applicable federal, state and foreign
securities laws. The Company has never been subject to the filing requirements
set forth in Section 12 of the Exchange Act.

          Section 4.7     Title to Purchased Assets; Sufficiency. The Company
owns and has good title to each of the Purchased Assets free and clear of all
Liens other than as set forth on

–20–

--------------------------------------------------------------------------------


Company Disclosure Schedule 4.7. Any Liens, including without limitation those
set forth on Company Disclosure Schedule 4.7, shall be removed and the Purchased
Assets transferred free and clear of Liens. The Purchased Assets constitute all
of the assets and properties used in or held for use in the Business and are
sufficient for Purchaser to conduct the Business from and after the Closing Date
without interruption and in the Ordinary Course of Business.

          Section 4.8     Absence of Certain Developments. Except as expressly
contemplated by this Agreement since the Balance Sheet Date, (a) the Company has
conducted the Business only in the Ordinary Course of Business and (b) there has
not been any event, change, occurrence or circumstance that, individually or in
the aggregate, with any other events, changes, occurrences or circumstances, has
had or could reasonably be expected to have a Material Adverse Effect with
respect to the Company. Without limiting the generality of the foregoing, since
the Balance Sheet Date:

          (a)     there has not been any damage, destruction or loss, whether or
not covered by insurance, with respect to the Purchased Assets having a
replacement cost of more than $10,000 for any single loss or $50,000 for all
such losses except shrinkage of biodiesel inventory in the Ordinary Course of
Business;

          (b)     the Company has not entered into any employment, deferred
compensation, long-term incentive, stay bonus, bonus, or similar agreement (nor
amended any such agreement) or agreed to increase the compensation payable or to
become payable by it to any of the Company’s employees, agents or
representatives or agreed to increase the coverage or benefits available under
any severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan,
payment or arrangement made to, for or with such employees, agents or
representatives;

          (c)     the Company has not made any capital investment in, any loan
to, or any acquisition of the securities or assets of, any other Person;

          (d)     the Company has not mortgaged, pledged or subjected to any
Lien any of its assets, or acquired any assets or sold, assigned, transferred,
conveyed, leased or otherwise disposed of any assets of the Company;

          (e)     the Company has not amended, modified, canceled, terminated,
relinquished, waived or released any Contract or right which, in the aggregate,
would not be material to the Company;

          (f)     except for those certain loans and advances made by New
Equity, LLC to the Company, as debtor in possession, in connection with the
Company’s bankruptcy proceedings (the “DIP Loans”), the Company has not issued,
created, incurred, assumed or guaranteed any Indebtedness;

          (g)     the Company has not made or committed to make any capital
expenditures (a) in excess of planned capital expenditures budgeted for the
current fiscal year and as reasonably

–21–

--------------------------------------------------------------------------------


deemed to be necessary by the Company for next fiscal year consistent with prior
practice or (b) which require any payment that may or will extend beyond the
Closing Date;

          (h)     the Company has not instituted or settled any material Legal
Proceeding resulting in or which may result in a loss of revenue in excess of
$10,000 individually or in amounts exceeding $50,000 in the aggregate;

          (i)     the Company has not granted any license or sublicense of any
rights under or with respect to any Intellectual Property or Technology of the
Company;

          (j)     the Company has not made any loan to, or entered into any
other transaction with, any of its unitholders, Affiliates, officers, directors,
partners or employees; and

          (k)     the Company has not agreed, committed, arranged or entered
into any understanding to do anything set forth in this Section 4.8.

          Section 4.9     Taxes.

          (a)     (i) All income, franchise and all other Tax Returns required
to be filed by or on behalf of the Company, any Subsidiary or any affiliated,
consolidated, combined or unitary group of which the Company or any Subsidiary
is or was a member have been duly and timely filed with the appropriate Taxing
Authority in all jurisdictions in which such Tax Returns are required to be
filed (after giving effect to any valid extensions of time in which to make such
filings), and all such Tax Returns are true, complete and correct in all
material respects; and (ii) all income, franchise and other Taxes payable by or
on behalf of the Company, any Subsidiary or any affiliated, consolidated,
combined or unitary group of which the Company or any Subsidiary is or was a
member have been fully and timely paid.

          (b)     All deficiencies asserted or assessments made as a result of
any examinations by any Taxing Authority of the Tax Returns of, or including,
the Company or any Subsidiary have been fully paid, and there are no audits or
investigations of the Company or any Subsidiary by any Taxing Authority in
progress, nor has the Company or any Subsidiary received any written notice from
any Taxing Authority that it intends to conduct such an audit or investigation.

          (c)     The Company has complied with all applicable Laws relating to
the payment and withholding of Taxes and has duly and timely withheld and paid
over to the appropriate Taxing Authority all amounts required to be so withheld
and paid under all applicable Laws.

          (d)     There are no Liens for Taxes upon the Purchased Assets.

          (e)     None of the Purchased Assets is (i) property required to be
treated as being owned by another Person pursuant to the provisions of
Section 168(f)(8) of the Internal Revenue Code of 1954, as amended and in effect
immediately prior to the enactment of the Tax Reform Act of 1986,
(ii) ”tax-exempt use property” within the meaning of Section 168(h)(1) of the
Code, (iii) ”tax-exempt bond financed property” within the meaning of
Section 168(g) of the Code, (iv) ”limited use property” within the meaning of
Rev. Proc. 2001-28, (v) subject to

–22–

--------------------------------------------------------------------------------


Section 168(g)(1)(A) of the Code, or (vi) subject to any provision of state,
local or foreign Law comparable to any of the provisions listed above.

          Notwithstanding the foregoing, for purposes of this Section 4.9, any
reference to the Company or any Subsidiary shall be deemed to include any Person
that merged with or was liquidated into the Company or any Subsidiary.

          Section 4.10     Real Property.

          (a)     Company Disclosure Schedule 4.10(a)(i)(A) sets forth a
complete list of (i) all real property and interests in real property, including
easements appurtenant thereto, owned in fee by the Company (individually, an
“Owned Property” and collectively, the “Owned Properties”), and (ii) all real
property and interests in real property leased, licensed or subleased by the
Company as lessee or lessor, licensee or licensor, including a description of
each such real property lease (including the name of the third party lessor or
lessee, the date of the lease or sublease and all amendments thereto and the
manner in which such interest is held) and the property encumbered thereby
(individually, a “Real Property Lease” and collectively, the “Real Property
Leases” and, together with the Owned Properties and all buildings, fixtures and
improvements thereon, being referred to herein individually as a “Company
Property” and collectively as the “Company Properties”). The Company has good
and marketable fee title to all Owned Property, free and clear of all Liens of
any nature whatsoever, except those Liens set forth on Company Disclosure
Schedule 4.10(a)(i)(A). The Company Properties constitute all interests in real
property currently used, occupied or currently held for use in connection with
the Business of the Company and which are necessary for the continued operation
of the Business of the Company. Except as set forth on Company Disclosure
Schedule 4.10(a)(i)(B), all of the Company Properties and buildings, fixtures
and improvements thereon owned or leased by the Company taken as a whole are in
reasonably good operating condition (ordinary wear and tear excepted), and all
mechanical and other systems located thereon, taken as a whole, are in
reasonably good operating condition, in each case in all material respects, such
that the Company’s biodiesel plant may be operated according to plant
specifications and applicable environmental, safety and legal standards. Except
as set forth on Company Disclosure Schedule 4.10(a)(ii) and except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect with respect to the Company, none of the improvements located on
the Company Properties constitute a legal non-conforming use or otherwise
require any special dispensation, variance or special permit under any Laws. The
Company has delivered to Purchaser true, correct and complete copies of (i) all
deeds, title reports and surveys for the Owned Properties and (ii) the Real
Property Leases, together with all amendments, modifications or supplements, if
any, thereto. The Company Properties are not subject to any leases, rights of
first refusal, options to purchase or rights of occupancy, except the Real
Property Leases and those set forth on Company Disclosure Schedule 4.10(a)(iii).

          (b)      (i) the Company has a valid, binding and enforceable
leasehold interest or license under each of the Real Property Leases under which
it is a lessee or licensee, free and clear of all Liens, (ii) each of the Real
Property Leases is in full force and effect, (iii) the Company is not in default
under any Real Property Lease, and no event has occurred and no circumstance
exists

–23–

--------------------------------------------------------------------------------


which, if not remedied, and whether with or without notice or the passage of
time or both, would result in such a default, and (iv) the Company has not
received or given any notice of any default or event that with notice or lapse
of time, or both, would constitute a default by the Company under any of the
Real Property Leases and, to the Knowledge of the Company, no other party is in
default thereof, and no party to any Real Property Lease has exercised any
termination rights with respect thereto.

          (c)     The Company has all material certificates of occupancy and
Permits of any Governmental Authority necessary or useful for the current use
and operation of each Company Property, and the Company has fully complied with
all material conditions of the Permits applicable to them. No material default
or violation, or event that with the lapse of time or giving of notice or both
would become a material default or violation, has occurred in the due observance
of any Permit. The Company has not received any notice that any certificate of
occupancy or Permit will not be renewed at the end of its current term, and the
Company is not aware of any facts that would cause a denial of any renewal
application.

          (d)     There does not exist any actual or, to the Knowledge of the
Company, threatened or contemplated condemnation or eminent domain proceedings
that affect any Company Property or any part thereof, and the Company has not
received any notice, oral or written, of the intention of any Governmental
Authority or other Person to take or use all or any part thereof.

          (e)     Except as set forth on Company Disclosure Schedule 4.10(e),
the Company has not received any notice from any insurance company that has
issued a policy with respect to any Company Property requiring performance of
any structural or other repairs or alterations to such Company Property.

          (f)     The Company does not own, hold, and is not obligated under and
is not a party to, any option, right of first refusal or other contractual right
to purchase, acquire, sell, assign or dispose of any real estate or any portion
thereof or interest therein. None of the Company Properties is subject to any
option, right of first refusal or other contractual right to purchase, acquire,
sell or dispose of same.

          (g)     With respect to each parcel of the Company Property and the
buildings, structures, improvements and fixtures thereon:

          (i)     Except for assessments occurring on a regular basis in
accordance with applicable Law, there is no pending or, to the Knowledge of the
Company, contemplated reassessment of any parcel included in the Company
Property that is reasonably expected to increase the real estate tax assessment
for such properties.

          (ii)     There is no pending, or to the Knowledge of the Company,
contemplated proceeding to rezone any parcel of the Company Property. The uses
for which each parcel of the Company Property is zoned do not restrict, or in
any manner impair, the current use of the Company Property. Neither the Company
nor its Subsidiaries have received notice of any violation of any applicable
zoning law, regulation or other Legal Requirement, related to or affecting the
Company Property.

–24–

--------------------------------------------------------------------------------


          (iii)         All buildings, structures and other improvements on the
Company Property, including but not limited to driveways, out-buildings,
landscaped areas and sewer systems, and all means of access to the Company
Property, are located completely within the boundary lines of the Company
Property and do not encroach upon or under the property of any other Person or
entity. No buildings, structures or improvements constructed on the property of
any other Person encroach upon or under the Company Property.

          (iv)         The use of the Company Properties, or any portion
thereof, in the Business does not violate or conflict with (A) any covenants,
conditions or restrictions applicable thereto or (B) the terms and provisions of
any contractual obligations relating thereto.

          (v)          The Company or its Subsidiaries have good and valid
rights of ingress and egress to and from all of the Company Property (including
between separate parcels included within the Company Property) from and to any
rail lines, rail spurs, pipelines and the public street systems for all usual
street, road, shipping, transport, storage, docking and utility purposes and
other purposes necessary or incidental to the operation of the Business.

          (vi)         Except as set forth on Company Disclosure Schedule
4.10(g)(vi), all utilities required for or useful in the operation of the
Business either enter the Company Property through adjoining streets and roads,
or if they pass through adjoining private land, they do so in accordance with
valid easements. All necessary utilities (including without limitation, water,
sewer, electricity and telephone facilities) are available to the Company
Property and there exists, to the Knowledge of the Company, no proposed
limitation in or reduction of the quality or quantity of utility services to be
furnished to the Company Property. Adequate sewage and water systems and
connections are available to the Company Property as currently operated.

          Section 4.11     Tangible Personal Property.

          (a)          The Company has good and marketable title to all of the
items of tangible personal property used in the Business by the Company, free
and clear of any and all Liens, other than as set forth on Company Disclosure
Schedule 4.11(a). Any Liens, including without limitation those set forth on
Company Disclosure Schedule 4.11(a), shall be removed and the tangible personal
property transferred free and clear of Liens. All such items of tangible
personal property taken as a whole are in reasonably good operating condition
(ordinary wear and tear excepted) and are suitable for the purposes used, in
each case in all material respects, except for repairs, maintenance and
replacements necessary in the Ordinary Course of Business.

          (b)          Company Disclosure Schedule 4.11(b) sets forth all leases
of personal property (“Personal Property Leases”) involving annual payments in
excess of $10,000 relating to personal property used by the Company in the
Business or to which the Company is a party or by which the properties or assets
of the Company is bound. All of the items of personal property under the
Personal Property Leases taken as a whole are in reasonably good operating
condition and repair (ordinary wear and tear excepted) and are suitable for the
purposes used, and such property is in all material respects in the condition
required of such property by the terms of the lease applicable thereto during
the term of the lease, in each case, except for repairs, maintenance and
replacements necessary in the Ordinary Course of Business. The Company has
delivered to

–25–

--------------------------------------------------------------------------------


Purchaser true, correct and complete copies of the Personal Property Leases,
together with all amendments, modifications or supplements thereto.

          (c)          Except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect with respect to the
Company, (i) the Company has a valid, binding and enforceable leasehold interest
under each of the Personal Property Leases under which it is a lessee and
(ii) each of the Personal Property Leases is in full force and effect and the
Company has not received or given any notice of any default or event that with
notice or lapse of time, or both, would constitute a default by the Company
under any of the Personal Property Leases. To the Knowledge of the Company, no
other party is in default under any of the Personal Property Leases, and no
party to any of the Personal Property Leases has exercised any termination
rights with respect thereto.

          Section 4.12     Intellectual Property.

          (a)          Company Disclosure Schedule 4.12(a) sets forth an
accurate and complete list of all Patents, registered Marks, pending
applications for registration of Marks, unregistered Marks, registered
Copyrights, pending applications for registration of Copyrights and Internet
domain names owned or registered to the Company and included in the Intellectual
Property. Company Disclosure Schedule 4.12(a) lists (i) the record owner of each
such item of Intellectual Property, (ii) the jurisdictions in which each such
item of Intellectual Property has been issued or registered or in which any such
application for issuance or registration has been filed and (iii) the
registration or application date, as applicable.

          (b)          The Company is the sole and exclusive owner of all right,
title and interest in and to, or has the valid and continuing right to use, all
of the Intellectual Property listed in Company Disclosure Schedule 4.12(a). The
Company is the sole and exclusive owner of, or has valid and continuing rights
to use, sell, license and otherwise commercially exploit, as the case may be,
all other Intellectual Property and all Technology as the same are used, sold,
licensed and otherwise commercially exploited in the Business, free and clear of
all Liens or obligations to others.

          (c)          The Intellectual Property, the Technology, the
manufacturing, licensing, marketing, importation, offer for sale, sale or use of
any products and services in connection with the Business as presently
conducted, and the present business practices, methods and operations of the
Company do not infringe, constitute an unauthorized use or misappropriation of,
dilute or violate any intellectual property, proprietary or other right of any
Person. The Intellectual Property, the Technology and the Intellectual Property
Licenses include all of the Intellectual Property and Technology necessary and
sufficient to enable the Company to conduct the Business.

          (d)          To the Knowledge of the Company, no Person is infringing,
violating, misusing, diluting or misappropriating any Intellectual Property or
Technology of the Company. No such claims have been made against any Person by
the Company.

          (e)          As of the date hereof, the Company is not the subject of
any pending or, to the Knowledge of the Company, threatened Legal Proceedings
which involve a claim of

–26–

--------------------------------------------------------------------------------


infringement, unauthorized use, misappropriation, dilution or violation by any
Person against the Company or challenging the ownership, use, validity or
enforceability of any Intellectual Property or Technology. The Company has not
received written (including by electronic mail) notice of any such threatened
claim and, to the Knowledge of the Company, there are no facts or circumstances
that would form the basis for any such claim or challenge. The Intellectual
Property and Technology, and all of the Company’s rights in and to the
Intellectual Property and Technology, are valid and enforceable.

          (f)          The consummation of the transactions contemplated hereby
will not result in the loss or impairment of Purchaser’s right to own or use any
of the Intellectual Property or Technology.

          (g)          Neither this Agreement nor any transaction contemplated
by this Agreement will result in the grant of any license with respect to any
Intellectual Property or Technology of the Company to any third Person pursuant
to any Contract to which the Company is a party or by which any assets or
properties of the Company is bound.

          (h)          Company Disclosure Schedule 4.12(h) sets forth a complete
and accurate list of (i) all Software included in the Technology developed by or
for the Company, (ii) all Software exclusively owned by the Company that is not
included in the Technology but is incorporated, embedded or bundled with any
Software listed in subclause (i) above and (iii) all Software not exclusively
owned by the Company and incorporated, embedded or bundled with any Software
listed in subclause (i) above (excluding such Software licensed to the Company
under a shrink-wrap or click-through agreement on reasonable terms through
commercial distributors or in consumer retail stores for a license fee of no
more than $1,000). The Company has not incorporated any “open source,”
“freeware,” “shareware” or other Software having similar licensing or
distribution models in any Software developed, licensed, distributed or
otherwise exploited by or for the Company and included in the Technology.

          (i)          The Company has not licensed or provided to any third
Person, or otherwise permitted any third Person to access or use, any source
code or related materials for any Software developed by or for the Company and
included in the Technology of the Company. The Company is not currently a party
to any source code escrow agreement or any other agreement (or a party to any
agreement obligating the Company to enter into a source code escrow agreement or
other agreement) requiring the deposit of source code or related materials for
any such Software.

          Section 4.13          Material Contracts.

          (a)          Company Disclosure Schedule 4.13(a) sets forth, by
reference to the applicable subsection of this Section 4.13(a), all of the
following Contracts to which the Company is a party or by which it or its assets
or properties are bound (collectively, the “Material Contracts”):

          (i)          Contracts with any current or former officer, director,
member or Affiliate of the Company;

–27–

--------------------------------------------------------------------------------


          (ii)           Contracts with any labor union or association
representing any Employee of the Company;

          (iii)          Contracts for the sale of any of the assets of the
Company or for the grant to any Person of any preferential rights to purchase
any of its assets;

          (iv)          Contracts for joint ventures, strategic alliances,
partnerships, or sharing of profits or proprietary information;

          (v)           Contracts containing covenants of the Company not to
compete in any line of business or with any Person in any geographical area or
not to solicit or hire any Person with respect to employment or covenants of any
other Person not to compete with the Company in any line of business or in any
geographical area or not to solicit or hire any Person with respect to
employment;

          (vi)          Contracts relating to the acquisition (by merger,
purchase of stock or assets or otherwise) by the Company of any operating
business or assets or the capital stock of any other Person;

          (vii)         Contracts relating to the incurrence, assumption or
guarantee of any Indebtedness or imposing a Lien on any of the assets of the
Company, including indentures, guarantees, loan or credit agreements, sale and
leaseback agreements, purchase money obligations incurred in connection with the
acquisition of property, mortgages, pledge agreements, security agreements, or
conditional sale or title retention agreements;

          (viii)        each purchase Contract giving rise to Liabilities of the
Company in excess of $25,000;

          (ix)          each Contract providing for payments by or to the
Company in excess of $25,000 in any fiscal year or $50,000 in the aggregate
during the term thereof;

          (x)           all Contracts obligating the Company to provide or
obtain products or services for a period of one year or more or requiring the
Company to purchase or sell a stated portion of its requirements or outputs;

          (xi)          Contracts under which the Company has made advances or
loans to any other Person;

          (xii)         Contracts providing for severance, retention, change in
control or other similar payments;

          (xiii)        Contracts for the employment of any individual on a
full-time, part-time or consulting or other basis providing annual compensation
in excess of $50,000;

–28–

--------------------------------------------------------------------------------


          (xiv)        management Contracts and Contracts with independent
contractors or consultants (or similar arrangements) in excess of $50,000 that
are not cancelable without penalty or further payment;

          (xv)         outstanding Contracts of guaranty, surety or
indemnification, direct or indirect, by the Company;

          (xvi)        Contracts (or group of related contracts) which involve
the expenditure of more than $25,000 annually or $100,000 in the aggregate or
require performance by any party more than one year from the date hereof;

          (xvii)      all Intellectual Property Licenses, royalty Contracts and
other Contracts relating to any Intellectual Property (except licenses
pertaining to “off-the-shelf” commercially available Software used pursuant to
shrink-wrap or click-through license grants on reasonable terms for a license
fee of no more than $1,000);

          (xviii)     incentives, grants or other agreements from or with any
Governmental Authority;

          (xix)       Contracts for services from lawyers, accountants,
financial advisors and consultants; and

          (xx)        Contracts that are otherwise material to the Company.

          (b)          Each of the Material Contracts is in full force and
effect and is the legal, valid and binding obligation of the Company, and of the
other parties thereto, enforceable against each of them in accordance with its
terms and, upon consummation of the transactions contemplated by this Agreement,
shall continue in full force and effect without penalty or other adverse
consequence. The Company is not in material default under any Material Contract,
nor, to the Knowledge of the Company, is any other party to any Material
Contract in breach of or default thereunder, and, to the Knowledge of the
Company, no event has occurred that with the lapse of time or the giving of
notice or both would constitute a material breach or default by the Company or
any other party thereunder. No party to any of the Material Contracts has
exercised any termination rights with respect thereto, and no such party has
given notice of any significant dispute with respect to any Material Contract.
The Company has, and will transfer to Purchaser at the Closing, good and valid
title to the Material Contracts that are Purchased Contracts, free and clear of
all Liens. The Company has delivered to Purchaser true, correct and complete
copies of all of the Material Contracts, together with all amendments,
modifications or supplements thereto.

          (c)          In addition to the entry of a final, non-appealable order
of the Bankruptcy Court confirming the Company’s Plan of Reorganization and
specifically approving this Agreement, Company Disclosure Schedule 4.13(c) sets
forth a complete and accurate list of all other consents, waivers, approvals or
authorizations of any Person required to transfer the Material Contracts.

–29–

--------------------------------------------------------------------------------


          Section 4.14     Employee Benefits.

          (a)          All contributions and premiums required by Law or by the
terms of (i) all “employee benefit plans,” as defined in Section 3(3) of ERISA,
and all other employee benefit arrangements or payroll practices, including
bonus plans, consulting or other compensation agreements, incentive, equity or
equity-based compensation, or deferred compensation arrangements, stock
purchase, severance pay, sick leave, vacation pay, salary continuation,
disability, hospitalization, medical insurance, life insurance, scholarship
programs maintained by the Company or to which the Company contributed or is
obligated to contribute thereunder for current or former employees of the
Company or that cover Employees of the Company (the “Employee Benefit Plans”) or
(ii) all “employee pension plans,” as defined in Section 3(2) of ERISA, subject
to Title IV of ERISA or Section 412 of the Code, maintained by the Company and
any trade or business (whether or not incorporated) which are or have ever been
under common control, or which are or have ever been treated as a single
employer, with the Company under Sections 414(b), (c), (m) or (o) of the Code
(“ERISA Affiliate”) or to which the Company and any ERISA Affiliate contributed
or has ever been obligated to contribute thereunder (the “ERISA Affiliate
Plans”) or any agreement relating thereto have been timely made (without regard
to any waivers granted with respect thereto) to any funds or trusts established
thereunder or in connection therewith, and no accumulated funding deficiencies
exist in any of such plans subject to Section 412 of the Code, which are single
employer plans, and all contributions for any period ending on or before the
Closing Date which are not yet due will have been paid on or before the Closing
Date.

          (b)          The liabilities of each Employee Benefit Plan that has
been terminated or otherwise wound up have been fully discharged in full
compliance with applicable Law.

          (c)          There are no pending Legal Proceedings which have been
asserted or instituted against any of the Employee Benefit Plans or ERISA
Affiliate Plans, the assets of any such plans or the Company, or the plan
administrator or any fiduciary of the Employee Benefit Plans or ERISA Affiliate
Plans with respect to the operation of such plans (other than routine,
uncontested benefit claims), and, to the Knowledge of the Company, there are no
facts or circumstances which could form the basis for any such Legal Proceeding.

          (d)          Each of the Employee Benefit Plans and ERISA Affiliate
Plans has been maintained, in all material respects, in accordance with its
terms and all provisions of applicable Law.

          (e)          Neither the Company nor any ERISA Affiliate has
terminated any Employee Benefit Plan or ERISA Affiliate Plan subject to Title IV
of ERISA, or incurred any outstanding liability under Section 4062 of ERISA to
the Pension Benefit Guaranty Corporation or to a trustee appointed under
Section 4042 of ERISA.

          (f)          Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will (i) result in any
payment becoming due to any Employee of the Company; (ii) increase the amount of
compensation or benefits otherwise

–30–

--------------------------------------------------------------------------------


payable under any Employee Benefit Plan or ERISA Affiliate Plan; or (iii) result
in the acceleration of the time of payment or vesting of any such benefits.

          (g)          The Company is not a party to any contract, plan or
commitment, whether legally binding or not, to create any additional Employee
Benefit Plan or ERISA Affiliate Plan, or to modify any existing Employee Benefit
Plan or Pension Plan.

          Section 4.15 Labor.

          (a)          The Company is not a party to any labor or collective
bargaining agreement and there are no labor or collective bargaining agreements
which pertain to Employees of the Company.

          (b)          No Employees are represented by any labor organization.
No labor organization or group of Employees of the Company has made a pending
demand for recognition, and there are no representation proceedings or petitions
seeking a representation proceeding presently pending or, to the Knowledge of
the Company, threatened to be brought or filed, with the National Labor
Relations Board or other labor relations tribunal. There is no organizing
activity involving the Company pending or, to the Knowledge of the Company,
threatened by any labor organization or group of Employees.

          (c)          There are no (i) strikes, work stoppages, slowdowns,
lockouts or arbitrations or (ii) material grievances or other labor disputes
pending or, to the Knowledge of the Company, threatened against or involving the
Company involving any Employee. There are no unfair labor practice charges,
grievances or complaints pending or, to the Knowledge of the Company, threatened
by or on behalf of any Employee or Former Employee.

          (d)          There are no complaints, charges or claims against the
Company pending or, to Knowledge of the Company, threatened that could be
brought or filed with any Governmental Authority or based on, arising out of, in
connection with or otherwise relating to, the employment or termination of
employment or failure to employ any individual by the Company. The Company is in
compliance with all Laws relating to the employment of labor, including all such
Laws relating to wages, hours, WARN and any similar state or local “mass layoff”
or “plant closing” Law, collective bargaining, discrimination, civil rights,
safety and health, workers’ compensation and the collection and payment of
withholding and/or social security taxes and any similar tax except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect with respect to the Company. There has been no “mass layoff” or
“plant closing” (as defined by WARN) with respect to the Company within the six
months prior to Closing.

          Section 4.16     Litigation. There is no Legal Proceeding pending or,
to the Knowledge of the Company, threatened against the Company (or to the
Knowledge of the Company, pending or threatened against any of the officers,
directors or key Employees of the Company with respect to their business
activities on behalf of the Company), or to which the Company is otherwise a
party, before any Governmental Authority; nor to the Knowledge of the Company is
there any reasonable basis for any such Legal Proceeding. The Company is not
subject to any Order,

–31–

--------------------------------------------------------------------------------


settlement agreement or stipulation and the Company is not in breach or
violation of any Order, settlement agreement or stipulation. The Company is not
engaged in any legal action to recover monies due it or for damages sustained by
it. There are no Legal Proceedings pending or, to the Knowledge of the Company,
threatened against the Company or to which the Company is otherwise a party
relating to this Agreement or any Company Document or the transactions
contemplated hereby or thereby.

          Section 4.17     Compliance with Laws; Permits.

          (a)          The Company is in compliance in all material respects
with all Laws applicable to its operations or assets or the Business. The
Company has not received any written or other notice of or been charged with the
violation of any Laws. To the Knowledge of the Company, the Company is not under
investigation with respect to the violation of any Laws and there are no facts
or circumstances which could form the basis for any such violation.

          (b)          Company Disclosure Schedule 4.17(b) contains a list of
all material Permits which are required for the operation of the Business (the
“Company Permits”). The Company currently has all material Permits that are
required for the operation of the Business. The Company is not in default or
violation, and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation, in any material respect of any
term, condition or provision of any Company Permit and, to the Knowledge of the
Company, there are no facts or circumstances which could form the basis for any
such default or violation. There are no Legal Proceedings pending or, to the
Knowledge of the Company, threatened, relating to the suspension, revocation or
modification of any of the Company Permits.

          Section 4.18     Environmental and Safety Matters.

          (a)          The operations of the Company, with respect to the
Business, are and have been in compliance in all material respects with all
applicable Environmental Laws, which compliance includes obtaining, maintaining
in good standing and complying with all Environmental Permits necessary to
operate the Business except for non-compliance that would not reasonably be
expected to result in the Business incurring material Environmental Costs and
Liabilities and no action or proceeding is pending or, to the Knowledge of the
Company, threatened to revoke, modify or terminate any such Environmental
Permit, which is necessary and material to the operation of the Business, and,
to the Knowledge of the Company, no facts, circumstances or conditions currently
exist that could adversely affect such continued material compliance with
Environmental Laws and Environmental Permits or require currently unbudgeted
capital expenditures to achieve or maintain such continued material compliance
with Environmental Laws and Environmental Permits;

          (b)          With respect to the Business, the Company is not the
subject of any outstanding written Order or Contract with any Governmental
Authority or Person respecting (i) Environmental Laws, (ii) Remedial Action or
(iii) any Release or threatened Release of a Hazardous Material;

–32–

--------------------------------------------------------------------------------


          (c)          No claim is pending or to the Knowledge of the Company,
threatened against the Company, alleging, with respect to the Business, that the
Company may be in violation of any Environmental Law or any Environmental Permit
or may have any Liability under any Environmental Law including, but not limited
to, claims relating to noise or odors, other than such claims that are routine
in nature and would not, individually or in the aggregate, result in the
Business incurring material Environmental Costs and Liabilities;

          (d)          To the Knowledge of the Company, no facts, circumstances
or conditions exist with respect to the Business or any property currently or
formerly owned, operated or leased by the Company or any property to which the
Company arranged for the disposal or treatment of Hazardous Materials that could
reasonably be expected to result in the Business incurring unbudgeted material
Environmental Costs or Liabilities;

          (e)          To the Knowledge of the Company, there are no
investigations of the Business, or currently or previously owned, operated or
leased property of the Company pending or threatened which could reasonably be
expected to lead to the imposition of any material Environmental Costs or
Liabilities or Liens under Environmental Law;

          (f)          The transactions contemplated hereunder do not require
the consent of or filings with any Governmental Authority with jurisdiction over
the Company and environmental matters;

          (g)          There is not located at any of the Owned Property or Real
Property Leases, or at any property previously owned, operated or leased by the
Company during the Company’s ownership, operation or lease, any (i) underground
storage tanks, (ii) landfill, (iii) surface impoundment,
(iv) asbestos-containing material or (v) equipment containing polychlorinated
biphenyls;

          (h)          The Company with respect to the Business has no residual
liability with respect to abandoned or former properties, including any
obligation to remove or demolish on-site structures or close wastewater lagoons
or ponds, and, to the Knowledge of the Company, no Owned Property or Real
Property Leases have any structures or features, including abandoned buildings
or wastewater lagoons or ponds (other than those being used in compliance with
Environmental Laws) requiring removal, demolition, or closure; and

          (i)          The Company has made available to Purchaser all material
environmentally related audits, studies, reports, analyses and results of
investigations that have been performed with respect to any currently or
previously owned, leased or operated properties of the Company or material
documentation relating to pending or threatened claims or investigations
pursuant to Environmental Laws, to the extent such materials are in the
possession, custody or control of the Company.

          Section 4.19     Insurance. The Company has insurance policies in full
force and effect (a) for such amounts as are sufficient for all requirements of
Law and all agreements to which the Company is a party or by which it is bound
and (b) which are in such amounts, with such deductibles and against such risks
and losses, as are customary in the biodiesel production

–33–

--------------------------------------------------------------------------------


industry for the business, assets and properties of the Company. Set forth in
Company Disclosure Schedule 4.19 is a list of all insurance policies and all
fidelity bonds held by or applicable to the Company setting forth, in respect of
each such policy, the policy name, policy number, carrier, term, type and amount
of coverage, annual premium, and deductibles, whether the policies may be
terminated upon consummation of the transactions contemplated hereby and if and
to what extent events being notified to the insurer after the Closing Date are
generally excluded from the scope of the respective policy. No event relating to
the Company has occurred which could reasonably be expected to result in a
retroactive upward adjustment in premiums under any such insurance policies or
which could reasonably be expected to result in a prospective upward adjustment
in such premiums. Excluding insurance policies that have expired and been
replaced in the Ordinary Course of Business, no insurance policy has been
cancelled within the last two years and, to the Knowledge of the Company, no
threat has been made to cancel any insurance policy of the Company during such
period. All such insurance will remain in full force and effect and all such
insurance is assignable or transferable to Purchaser. No event has occurred,
including the failure by the Company to give any notice or information, or the
Company giving any inaccurate or erroneous notice or information, which limits
or impairs the rights of the Company under any such insurance policies.

          Section 4.20     Inventories. The inventories of the Company reflected
on the Balance Sheet or acquired since the Balance Sheet Date are in all
material respects in good and marketable condition, and are saleable in the
Ordinary Course of Business. The inventories of the Company set forth in the
Balance Sheet were valued at the lower of cost or market and were properly
stated therein in accordance with GAAP consistently applied. Adequate reserves
have been reflected in the Balance Sheet for excess, damaged, or other inventory
not readily marketable in the Ordinary Course of Business, which reserves were
calculated in a manner consistent with past practice and in accordance with GAAP
consistently applied.

          Section 4.21     Accounts and Notes Receivable and Payable. All
accounts and notes receivable of the Company have arisen from bona fide
transactions in the Ordinary Course of Business and are payable on ordinary
trade terms. All accounts and notes receivable of the Company reflected on the
Balance Sheet are in all material respects good and collectible at the aggregate
recorded amounts thereof, net of any applicable reserve for returns or doubtful
accounts reflected thereon, which reserves are adequate and were calculated in a
manner consistent with past practice and in accordance with GAAP. All accounts
and notes receivable arising after the Balance Sheet Date are in all material
respects good and collectible at the aggregate recorded amounts thereof, net of
any applicable reserve for returns or doubtful accounts, which reserves are
adequate and were calculated in a manner consistent with past practice and in
accordance with GAAP. None of the accounts or the notes receivable of the
Company (i) are subject to any setoffs or counterclaims in any material respect
or (ii) represent obligations for goods sold on consignment or on sale-or-return
basis or subject to any other repurchase or return arrangement.

          Section 4.22     Related Party Transactions. Except as set forth on
Company Disclosure Schedule 4.22, no Employee, officer, unitholder or member of
the Board of Directors of the Company, any member of his or her immediate family
or any of their respective Affiliates

–34–

--------------------------------------------------------------------------------


(“Related Persons”) (i) owes any amount to the Company nor does the Company owe
any amount to, or has the Company committed to make any loan or extend or
guarantee credit to or for the benefit of, any Related Person, (ii) is involved
in any business arrangement or other relationship with the Company (whether
written or oral), (iii) owns any property or right, tangible or intangible, that
is used by the Company, (iv) to the Knowledge of the Company, has any claim or
cause of action against the Company or (v) to the Knowledge of the Company, owns
any direct or indirect interest of any kind in, or controls or is a director,
officer, employee or partner of, or consultant to, or lender to or borrower
from, or has the right to participate in the profits of, any Person which is a
competitor, supplier, customer, landlord, tenant, creditor or debtor of the
Company.

          Section 4.23     Product Warranty; Product Liability.

          (a)          The products produced, sold or delivered by the Company
in conducting the Business have been in all material respects in conformity with
all product specifications and all applicable Laws. To the Company’s Knowledge,
the Company has no material Liability for damages in connection therewith or any
other customer or product obligations not reserved against on the Balance Sheet.

          (b)          The Company has no material Liability arising out of any
injury to individuals or property as a result of the ownership, possession, or
use of any product produced, delivered or sold, or services rendered, by or on
behalf of the Company. The Company has not committed any act or failed to commit
any act which would result in, and there has been no occurrence which would give
rise to or form the basis of, any material product liability or material
liability for breach of warranty (whether covered by insurance or not) on the
part of the Company with respect to products produced or delivered, sold or
installed or services rendered by or on behalf of the Company.

          Section 4.24     Banks. Company Disclosure Schedule 4.24 contains a
complete and correct list of (a) the names and locations of all banks in which
the Company has accounts or safe deposit boxes, (b) the account numbers of all
such accounts and (c) the names of all persons authorized to draw thereon or to
have access thereto. No person holds a power of attorney to act on behalf of the
Company.

          Section 4.25     Full Disclosure. No representation or warranty of the
Company contained in this Agreement or any of the Company Documents and no
written statement made by or on behalf of the Company to Purchaser pursuant to
this Agreement or any of the Company Documents contains an untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading. There is no fact or circumstance
that the Company has not disclosed to Purchaser in writing which could
reasonably be expected to lead Purchaser to conclude that a Material Adverse
Effect with respect to the Company had occurred or was imminent.

          Section 4.26     Financial Advisors. No Person has acted, directly or
indirectly, as a broker, finder or financial advisor for the Company in
connection with the transactions contemplated by this Agreement and no Person is
or will be entitled to any fee or commission or

–35–

--------------------------------------------------------------------------------


like payment in respect thereof. Any fees and expenses payable to Persons listed
on Company Disclosure Schedule 4.26 shall be paid by the Company.

          Section 4.27     Certain Payments. Neither the Company nor, to the
Knowledge of the Company, any director, officer, employee, or other Person
associated with or acting on behalf of the Company, has directly or indirectly
(a) made any contribution, gift, bribe, rebate, payoff, influence payment,
kickback, or other payment to any Person, private or public, regardless of form,
whether in money, property, or services (i) to obtain favorable treatment in
securing business for the Company, (ii) to pay for favorable treatment for
business secured by the Company, (iii) to obtain special concessions or for
special concessions already obtained, for or in respect of the Company, or
(iv) in violation of any Law, or (b) established or maintained any fund or asset
with respect to the Company that has not be recorded in the books and records of
the Company.

          Section 4.28     Information Supplied. None of the information related
to the Company supplied (or to be supplied) in writing by or on behalf of the
Company specifically for inclusion in the Proxy Statement to be filed with the
SEC by Purchaser in connection with this Transaction will, at the time the Proxy
Statement is filed with the SEC or at the time it becomes effective under the
Securities Act, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements made therein, in light of the circumstances under which they are
made, not misleading.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER

          Purchaser hereby represents and warrants to the Company that, except
as set forth in the disclosure schedule (with specific reference to the Section
or subsection of this Agreement to which the information stated in such
disclosure schedule relates) delivered by Purchaser to the Company
simultaneously with the execution of this Agreement (the “Purchaser Disclosure
Schedule”):

          Section 5.1     Organization and Good Standing. Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Iowa and has all requisite limited liability company
power and authority to own, lease and operate its properties and to carry on its
business as now conducted and as currently proposed to be conducted. Purchaser
is duly qualified or authorized to do business and is in good standing under the
laws of each jurisdiction in which it owns or leases real property and each
other jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified or authorized could not have, or reasonably be
expected to have, a Material Adverse Effect with respect to Purchaser. Purchaser
has delivered to the Company true, complete and correct copies of its
Organizational Documents as in effect on the date hereof.

–36–

--------------------------------------------------------------------------------


          Section 5.2     Authorization of Agreement. Purchaser has limited
liability company power and authority to execute and deliver this Agreement and
each other agreement, document, instrument or certificate contemplated by this
Agreement or to be executed by Purchaser in connection with the consummation of
the transactions contemplated hereby and thereby (the ”Purchaser Documents”),
and to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Purchaser of this Agreement and each Purchaser Document and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized and approved by the Board of Directors of Purchaser, and, except for
the Purchaser Unitholder Approval, no other limited liability company action on
behalf of Purchaser is necessary to authorize the execution, delivery and
performance of this Agreement and the transactions contemplated hereby. This
Agreement has been, and each Purchaser Document will be at or prior to the
Closing, duly executed and delivered by Purchaser, and (assuming obtaining the
Purchaser Unitholder Approval and the due authorization, execution and delivery
by the other parties hereto and thereto) this Agreement constitutes, and each
Purchaser Document when so executed and delivered will constitute, the legal,
valid and binding obligations of Purchaser enforceable against it in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

          Section 5.3     Conflicts; Consents of Third Parties.

          (a)          Except for the Purchaser Unitholder Approval, and
assuming the filings referred to in Sections 5.3(b) are made, none of the
execution and delivery by Purchaser of this Agreement and of the Purchaser
Documents, the consummation of the transactions contemplated hereby or thereby,
or the compliance by Purchaser with any of the provisions hereof or thereof will
conflict with, or result in violation of or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or the loss of a material benefit
under, or give rise to any obligation of Purchaser to make any payment under, or
to the increased, additional, accelerated or guaranteed rights or entitlements
of any Person under, or result in creation of any Liens upon any of the
properties or assets of Purchaser under any provision of (i) the Organizational
Documents of Purchaser; (ii) any Contract or Permit to which Purchaser is a
party or by which any of the properties or assets of Purchaser are bound;
(iii) any Order of any Governmental Authority applicable to Purchaser or by
which any of the properties or assets of Purchaser are bound; or (iv) any
applicable Law.

          (b)          No consent, waiver, approval, Order, Permit or
authorization of, or declaration or filing with, or notification to, any Person
or Governmental Authority is required on the part of Purchaser in connection
with (i) the execution and delivery of this Agreement or the Purchaser
Documents, (ii) the compliance by Purchaser with any of the provisions hereof or
thereof, (iii) the consummation of the transactions contemplated hereby and
thereby or (iv) the taking by Purchaser of any other action contemplated hereby
or thereby, or (v) the continuing validity and effectiveness immediately
following the Closing of any Contract or Permit of Purchaser, except

–37–

--------------------------------------------------------------------------------


for (a) the filing with the SEC of the Proxy Statement, (b) the approval of the
Bankruptcy Court, (c) Purchaser Unitholder Approval and (d) such other consents,
waivers, approvals, Orders, Permits, authorizations, declarations, filings or
notifications that, if not obtained, made or given, would not, individually or
in the aggregate, have a Material Adverse Effect with respect to Purchaser.

          Section 5.4     Full Disclosure. No representation or warranty of
Purchaser contained in this Agreement or any of the Purchaser Documents and no
written statement made by or on behalf of Purchaser to the Company pursuant to
this Agreement or any of the Purchaser Documents contains an untrue statement of
a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not misleading. There is no fact or
circumstance which Purchaser has not disclosed to the Company in writing which
could reasonably be expected to lead the Company to conclude that a Material
Adverse Effect with respect to Purchaser had occurred or was imminent.

ARTICLE VI
COVENANTS AND OTHER AGREEMENTS

          Section 6.1     Access to Information. The Company shall afford to
Purchaser and its accountants, counsel, financial advisors, environmental
consultants and other representatives, and to prospective lenders, placement
agents and other financing sources and each of their respective representatives,
reasonable access, during normal business hours upon reasonable notice
throughout the period prior to the Closing, to their properties and facilities
(including all real property and the buildings, structures, fixtures,
appurtenances and improvements erected, attached or located thereon), Books and
Records, financial information (including working papers and data in the
possession of the Company or its independent public accountants, internal audit
reports, and “management letters” from such accountants with respect to the
Company’s systems of internal control), Contracts, commitments and records and,
during such period, shall furnish promptly such information concerning its
businesses, properties and personnel of the Company as Purchaser shall
reasonably request in connection with the transactions contemplated herein,
including preparation of the Proxy Statement. Prior to the Closing, each party
hereto shall generally keep the other parties informed as to all material
matters involving the operations and businesses of each other. The Company shall
authorize and direct the appropriate directors, managers, officers and employees
of the Company to discuss matters involving the operations and business of the
Company with representatives of Purchaser. Purchaser shall authorize and direct
the appropriate directors, managers, officers and employees of Purchaser to
discuss matters involving the operations and business of Purchaser with
representatives of the Company. All nonpublic information provided to, or
obtained by, any party hereto in connection with the transactions contemplated
hereby shall be “Confidential Information” for purposes of the Confidentiality
Agreement dated February 18, 2009, which Confidentiality Agreement shall survive
the Closing pursuant to the terms thereof; provided that Purchaser and the
Company may disclose such information as may be necessary in connection with
seeking necessary consents and approvals as contemplated hereby and in
connection with the Transaction. Notwithstanding the foregoing, Purchaser shall
not be required to disclose any information if such disclosure

–38–

--------------------------------------------------------------------------------


would contravene any applicable Law or any Contract which may restrict
Purchaser’s disclosure; and Company shall not be required to disclose any
information if such disclosure would contravene any applicable Law.

          Section 6.2     Conduct of the Business Pending the Closing.

          (a)          Except as otherwise expressly provided by this Agreement
or with the prior written consent of Purchaser, between the date hereof and the
Closing, the Company shall:

          (i)          conduct the Business only in the Ordinary Course of
Business;

          (ii)          use its commercially reasonable efforts to (A) preserve
the present business operations, organization (including officers and Employees)
and goodwill of the Company and (B) preserve the present relationships with
Persons having business dealings with the Company (including customers and
suppliers);

          (iii)         maintain (A) all of the assets and properties of, or
used by, the Company consistent with past practice, and (B) insurance upon all
of the assets and properties of the Company in such amounts and of such kinds
comparable to that in effect on the date of this Agreement;

          (iv)          (A) maintain the books, accounts and records of the
Company in the Ordinary Course of Business, (B) continue to collect accounts
receivable and pay accounts payable and other Liabilities set forth on the
Balance Sheet in the Ordinary Course of Business utilizing normal procedures and
without discounting or accelerating payment of such accounts or Liabilities
utilizing all available cash and any available line of credit, and (C) comply
with all contractual and other obligations of the Company;

          (v)          comply in all material respects with all applicable Laws;

          (vi)         take steps to renew all Permits in a timely manner prior
to their lapse; and

          (vii)        pay all maintenance and similar fees and take all other
appropriate actions as necessary to prevent the abandonment, loss or impairment
of all Intellectual Property of the Company.

          (b)          Without limiting the generality of the foregoing, except
as otherwise expressly provided by this Agreement or with the prior written
consent of Purchaser, the Company shall not:

          (i)          (A) increase the salary or other compensation of any
director or Employee of the Company, (B) grant any bonus, benefit or other
direct or indirect compensation to any Employee or director, (C) increase the
coverage or benefits available under any (or create any new) severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan or arrangement
made to, for, or with any of the directors,

–39–

--------------------------------------------------------------------------------


officers, Employees, agents or representatives of the Company or otherwise
modify or amend or terminate any such plan or arrangement (D) enter into any
employment, deferred compensation, stay bonus, severance, special pay,
consulting, non-competition or similar agreement or arrangement with any
directors or officers of the Company (or amend any such agreement) to which the
Company is a party; or (E) pay or make any dividend or distribution of cash or
other property with respect to the units or other equity interests of the
Company;

          (ii)         except for the DIP Loans, (A) create, incur, assume,
guarantee, endorse or otherwise become liable or responsible with respect to
(whether directly, contingently or otherwise) any Indebtedness except the
Indebtedness reflected in the Balance Sheet; or (B) pay, prepay, accelerate,
discharge, purchase, repurchase or satisfy any Indebtedness issued or guaranteed
by the Company; (C) materially modify the terms of any Indebtedness or other
Liability; or (D) make any loans, advances of capital contributions to, or
investments in, any other Person;

          (iii)        subject to any Lien or otherwise encumber or permit,
allow or suffer to be subjected to any Lien or otherwise encumbered, any of the
Purchased Assets;

          (iv)        acquire any material properties or assets or sell, assign,
license, transfer, convey, lease or otherwise dispose of any of the Purchased
Assets of the Company;

          (v)         enter into or agree to enter into any merger or
consolidation with any Person, and engage in any new business or invest in, make
a loan, advance or capital contribution to, or otherwise acquire the securities
of any Person;

          (vi)        cancel or compromise any debt or claim, or waive or
release any material right of the Company, other than those contemplated in the
Company’s plan of reorganization;

          (vii)       enter into, modify or terminate any labor or collective
bargaining agreement or, through negotiation or otherwise, make any commitment
or incur any Liability to any labor organization with respect to any Employee;

          (viii)      introduce any material change with respect to the
operation of the Business, including any material change in the types, nature,
composition or quality of products or services, or, make any change in product
specifications or prices or terms of distributions of such products;

          (ix)        enter into any transaction or enter into, modify or renew
any Contract;

          (x)         enter into any Contract, understanding or commitment that
restrains, restricts, limits or impedes the ability of the Business, or the
ability of Purchaser, to compete with or conduct any business or line of
business in any geographic area or solicit the employment of any persons;

–40–

--------------------------------------------------------------------------------


          (xi)         terminate, amend, restate, supplement or waive any rights
under any (A) Material Contract, Real Property Lease, Personal Property Lease or
Intellectual Property License or (B) Permit;

          (xii)        settle or compromise any pending or threatened Legal
Proceeding or any claim or claims for, or that would result in a loss of revenue
of, an amount that could, individually or in the aggregate, reasonably be
expected to be greater than $50,000, other than those contemplated in the
Company’s plan of reorganization;

          (xiii)       change or modify its credit, collection or payment
policies, procedures or practices, including acceleration of collections or
receivables (whether or not past due) or fail to pay or delay payment of
payables or other liabilities;

          (xiv)        take any action which would adversely affect the ability
of the parties to consummate the transactions contemplated by this Agreement;

          (xv)         amend the operating agreement of the Company;

          (xvi)        agree to materially increase Liabilities from the amounts
set forth on the Balance Sheet under loan or credit agreements or arrangements
up to the maximum amounts and other terms as in effect on the date of this
Agreement; or

          (xvii)       agree to do anything (A) prohibited by this Section 6.2,
(B) that would make any of the representations and warranties of the Company in
this Agreement or any of the Company Documents untrue or incorrect in any
material respect or could result in any of the conditions to the Closing not
being satisfied or (C) that could be reasonably expected to have a Material
Adverse Effect with respect to the Company.

          Section 6.3     Consents. Purchaser and the Company shall each use its
commercially reasonable efforts to obtain at the earliest practicable date all
consents, waivers, approvals and notices that are required to consummate, or in
connection with, the transactions contemplated by this Agreement, including the
consents, waivers, approvals and notices referred to in Section 4.3(b) and
Section 5.3(b) hereof. All such consents, waivers, approvals and notices shall
be in writing and in form and substance reasonably satisfactory to each party
hereto, and executed counterparts of such consents, waivers and approvals shall
be delivered to each party hereto promptly after receipt thereof, and copies of
such notices shall be delivered to each party hereto promptly after the making
thereof.

          Section 6.4     Bankruptcy Plan.

          (a)          Company shall use its best efforts to obtain the approval
of this Agreement, the Transaction and any other transactions contemplated
herein by the Bankruptcy Court as part of a plan of reorganization for the
Company under Chapter 11 of the Bankruptcy Code.

          (b)          Company shall provide to Purchaser a copy of the plan of
reorganization and a draft order approving same to be submitted to the
Bankruptcy Court at least five (5) days prior

–41–

--------------------------------------------------------------------------------


to submission to the Bankruptcy Court, and Purchaser shall have the right to
make such comments and recommendations to the plan of reorganization as it
determines appropriate in its sole discretion in furtherance of the purposes and
intent of this Agreement and the Transaction. Company shall deliver Purchaser a
revised plan of reorganization no more than five (5) days prior to submission to
the Bankruptcy Court.

          (c)          In the event that: (i) the Company does not comply with
the requirements of Section 6.4(b) hereof; (ii) the Company does not incorporate
Purchaser’s suggested revisions into the plan of reorganization and/or draft
order approving same, and Purchaser has reasonably determined that, due to such
refusal or failure to incorporate its revisions, the plan of reorganization
imposes terms, rights or obligations on Purchaser that are materially different
from those set forth in this Agreement; or (iii) the plan of reorganization has
been amended after submission and Purchaser has reasonably determined that the
amended plan of reorganization imposes terms, rights or obligations on Purchaser
that are materially changed from the original plan of reorganization submitted
to Purchaser, Purchaser shall have five (5) days from such failure of delivery,
the delivery of the revised plan of reorganization or the delivery of the
inadequate amended plan of reorganization (as applicable) to exercise its right
to terminate this Agreement under Section 9.1(k).

          Section 6.5     Further Assurances. Subject to, and not in limitation
of, Section 6.4, Company and Purchaser shall use commercially reasonable efforts
to take, or cause to be taken, all actions necessary or appropriate to fulfill
its obligations under this Agreement, including, without limitation, execution
and delivery of the bill of sale and other documents and instruments of
transfer, deeds, consents, waivers and approvals, assignment agreements and
power of attorney to which the Company and/or Purchaser is a party.

          Section 6.6     No Solicitation by the Company; Etc.

          (a)          The Company shall, and shall cause its directors,
officers, employees, investment bankers, financial advisors, attorneys,
accountants, agents and other representatives (collectively, “Representatives”)
to, immediately cease and cause to be terminated any discussions or negotiations
with any Person conducted heretofore with respect to a Takeover Proposal, and
shall use commercially reasonable efforts to obtain the return from all such
Persons or cause the destruction of all copies of confidential information
previously provided to such parties by the Company or its Representatives. The
Company shall not, and shall cause its Representatives not to, directly or
indirectly (i) solicit, initiate, cause, facilitate or encourage (including by
way of furnishing information) any inquiries or proposals that constitute, or
may reasonably be expected to lead to, any Takeover Proposal, (ii) participate
in any discussions or negotiations with any third party regarding any Takeover
Proposal or (iii) enter into any agreement related to any Takeover Proposal. It
is understood that any violation of the foregoing restrictions by the Company’s
Representatives shall be deemed to be a breach of this Section 6.6 by the
Company.

          (b)          In addition to the other obligations of the Company set
forth in this Section 6.6, the Company shall promptly advise Purchaser orally,
and within 48 hours advise Purchaser in writing after receipt, if any proposal,
offer, inquiry or other contact is received by, any

–42–

--------------------------------------------------------------------------------


information is requested from, or any discussions or negotiations are sought to
be initiated or continued with, the Company in respect of any Takeover Proposal,
and shall, in any such notice to Purchaser, indicate the identity of the Person
making such proposal, offer, inquiry or other contact and the terms and
conditions of any proposals or offers or the nature of any inquiries or contacts
(and shall include with such notice copies of any written materials received
from or on behalf of such Person relating to such proposal, offer, inquiry or
request), and thereafter shall promptly keep Purchaser fully informed of all
material developments affecting the status and terms of any such proposals,
offers, inquiries or requests (and the Company shall provide Purchaser with
copies of any additional written materials received that relate to such
proposals, offers, inquiries or requests) and of the status of any such
discussions or negotiations.

          (c)          Neither the Board of Directors of the Company nor any
committee thereof shall (i)(A) withdraw or modify, or propose publicly to
withdraw or modify, in a manner adverse to Purchaser, the approval or
declaration of advisability by the Board of Directors of this Agreement and the
transactions contemplated hereby (the approval of the Agreement and Transaction,
defined as the “Company Recommendation”) or (B) approve or recommend, or propose
publicly to approve or recommend, any Takeover Proposal (any action described in
this clause (i) being referred to as a “Company Adverse Recommendation Change”)
or (ii) approve or recommend, or propose publicly to approve or recommend, or
cause or authorize the Company to enter into, any letter of intent, agreement in
principle, memorandum of understanding, merger, acquisition, purchase or joint
venture agreement or other agreement related to any Takeover Proposal.

          (d)          For purposes of this Agreement: “Takeover Proposal” means
any inquiry, proposal or offer from any Person or “group” (as defined in
Section 13(d) of the Exchange Act), other than Purchaser and its Subsidiaries,
relating to any (i) direct or indirect acquisition (whether in a single
transaction or a series of related transactions) of assets of the Company equal
to 15% or more of the Company’s assets or to which fifteen percent (15%) or more
of the Company’s revenues or earnings are attributable, (ii) direct or indirect
acquisition (whether in a single transaction or a series of related
transactions) of fifteen percent (15%) or more of any class of equity securities
of the Company, (iii) tender offer or exchange offer that if consummated would
result in any Person or “group” (as defined in Section 13(d) of the Exchange
Act) beneficially owning fifteen percent (15%) or more of any class of equity
securities of the Company or (iv) merger, consolidation, share exchange,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving the Company; in each case, other than the transactions
contemplated by this Agreement.

          Section 6.7     Non-Competition; Non-Solicitation; Confidentiality.

          (a)          Directors of Freedom Fuels who, as a result of the
Transaction, become directors of Soy Energy shall not, while serving as a
director or officer of Soy Energy, directly or indirectly, manage, operate or
control, or participate in the management, operation or control of, any
business, whether in corporate, proprietorship or partnership form or otherwise,
engaged in the Business or that otherwise competes with the Business (a
“Restricted Business”), except solely through the ownership of equity comprising
less than twenty percent (20%) of the

–43–

--------------------------------------------------------------------------------


outstanding interests of such Restricted Business. The parties hereto
specifically acknowledge and agree that the remedy at law for any breach of the
foregoing will be inadequate and that Purchaser, in addition to any other relief
available to it, shall be entitled to temporary and permanent injunctive relief
without the necessity of proving actual damage or posting any bond whatsoever.

          (b)          For a period from the Closing Date to the fifth (5th)
anniversary of the Closing Date, neither the Company nor any of its Subsidiaries
shall: (i) cause, solicit, induce or encourage any Employees of the Company to
leave such employment or hire, employ or otherwise engage any such individual;
or (ii) cause, induce or encourage any material actual or prospective client,
customer, supplier or licensor of the Business (including any existing or former
customer of the Company and any Person that becomes a client or customer of the
Business after the Closing) or any other Person who has a material business
relationship with the Business, to terminate or modify any such actual or
prospective relationship.

          (c)          The covenants and undertakings contained in this
Section 6.7 relate to matters which are of a special, unique and extraordinary
character and a violation of any of the terms of this Section 6.7 will cause
irreparable injury to Purchaser, the amount of which will be impossible to
estimate or determine and which cannot be adequately compensated. Accordingly,
the remedy at law for any breach of this Section 6.7 will be inadequate.
Therefore, Purchaser will be entitled to an injunction, restraining order or
other equitable relief from any court of competent jurisdiction in the event of
any breach of this Section 6.7. The rights and remedies provided by this
Section 6.7 are cumulative and in addition to any other rights and remedies
which Purchaser may have hereunder or at law or in equity.

          (d)          The parties hereto agree that, if any court of competent
jurisdiction in a final nonappealable judgment determines that a specified time
period, a specified geographical area, a specified business limitation or any
other relevant feature of this Section 6.7 is unreasonable, arbitrary or against
public policy, then a lesser time period, geographical area, business limitation
or other relevant feature which is determined by such court to be reasonable,
not arbitrary and not against public policy may be enforced against the
applicable party.

          Section 6.8     Preservation of Records. Purchaser agrees that it
shall preserve and keep the records held by it or its Affiliates relating to the
Business for a period equal to the same period as it determines to be prudent
for its own records of a similar type, but in no event less than the applicable
statutes of limitation for federal and state income tax purposes with respect to
tax records used or useful for tax and accounting purposes, and shall make such
records and personnel available to the Company or its members as may be
reasonably required by the Company or its members in connection with, among
other things, preparation and filing of tax returns and related matters, any
insurance claims by, legal proceedings against or governmental investigations of
the Company or any of its Affiliates or members or in order to enable the
Company to comply with its obligations under this Agreement and each other
agreement, document or instrument contemplated hereby or thereby. In the event
Purchaser wishes to destroy (or permit to be destroyed) such records after that
time, Purchaser shall first give ninety (90) days prior written notice to the
Company and the Company shall have the right at its option

–44–

--------------------------------------------------------------------------------


and expense, upon prior written notice given to Purchaser within that ninety-day
period, to take possession of the records within one hundred eighty (180) days
after the date of such notice.

          Section 6.9     Publicity. Neither the Company nor Purchaser shall
issue any press release or public announcement concerning this Agreement or the
transactions contemplated hereby without obtaining the prior written approval of
the other parties hereto, which approval will not be unreasonably withheld or
delayed, unless, in the sole judgment of Purchaser or the Company, as
applicable, disclosure is otherwise required by applicable Law or by the
applicable rules of any stock exchange on which Purchaser or the Company lists
securities; provided that, to the extent required by applicable Law, the party
intending to make such release shall use its commercially reasonable efforts
consistent with such applicable Law to consult with the other party with respect
to the timing and content thereof.

          Section 6.10     Environmental Matters; Other Repairs

          (a)     The Company shall permit, at Purchaser’s expense, Purchaser
and Purchaser’s environmental consultant to conduct such investigations
(including investigations known as “Phase I” environmental Site Assessments and
“Phase II” environmental Site Assessments) of the environmental conditions of
any real property owned, operated or leased by or for the Company and the
operations thereat (subject to any limitations contained in valid, previously
executed leases) as Purchaser, in its reasonable discretion, shall deem
necessary or prudent (“Purchaser’s Environmental Assessment”).

          (b)     The Company shall promptly file or cooperate with Purchaser in
filing all materials required by Environmental Laws as a result of or in
furtherance of the transactions contemplated hereunder, including, but not
limited to any notifications or approvals required under environmental property
transfer laws, and all requests required or necessary for the transfer or
re-issuance of Environmental Permits required to conduct the Business after the
Closing Date. Purchaser shall cooperate in all reasonable respects with the
Company with respect to such filings and Environmental permit activities.

          (c)     The Company shall take all steps necessary to repair the HCL
acid tank in compliance with plant specifications and applicable environmental
laws prior to the Closing, including but not limited to, removal of contaminated
concrete, conducting soil probes and testing to ensure removal of contaminated
soil, all repairs to prevent future leakage and adequate testing to ensure
compliance with plant specifications and applicable environmental laws.

          (d)     The Company shall take all steps necessary to replace the HCL
dike in compliance with plant specifications and applicable environmental laws
prior to the Closing, including but not limited to adequate construction to
prevent future damage and adequate testing to ensure compliance with plant
specifications and applicable environmental laws.

          (e)     The Company take all steps necessary to repair or replace the
fire pump such that it complies with National Fire Protection Association (NFPA)
20 Safety Code.

–45–

--------------------------------------------------------------------------------


          (f)     The Parties agree that the disclosures set forth in the
Company Disclosure Schedules shall not affect any obligations or rights of the
Parties pursuant to this Section 6.10.

          Section 6.11     Monthly Financial Statements. As soon as reasonably
practicable, but in no event later than thirty (30) days after the end of each
calendar month during the period from the date hereof to the Closing, the
Company shall provide Purchaser with (a) unaudited monthly financial statements,
including the balance sheet and related statement of income and cash flows, of
the Company (such statements to be prepared by the Company in accordance with
GAAP consistent with past practice in each case without footnotes) and
(b) operating or management reports (such reports to be in the form prepared by
the Company in the Ordinary Course of Business) for such preceding month (such
financial statements, the “Company Monthly Financial Statements”). At or as
close to reasonably practicable prior to Closing, Company shall provide
Purchaser with the Final Closing Balance Sheet.

          Section 6.12     Notification of Certain Matters. The Company shall
give notice to Purchaser, and Purchaser shall give notice to the Company, as
promptly as reasonably practicable upon becoming aware of (a) any fact, change,
condition, circumstance, event, occurrence or non-occurrence that has caused or
is reasonably likely to cause any representation or warranty in this Agreement
made by it to be untrue or inaccurate in any respect at any time after the date
hereof and prior to the Closing, (b) any material failure on its part to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it hereunder or (c) the institution of or the threat of institution
of any Legal Proceeding against the Company or Purchaser related to this
Agreement or the transactions contemplated hereby; provided, that the delivery
of any notice pursuant to this Section 6.12 shall not limit or otherwise affect
the remedies available hereunder to the party receiving such notice, or the
representations or warranties of, or the conditions to the obligations of, the
parties hereto.

          Section 6.13     Preparation of the Proxy Statement; Unitholder
Meeting.

          (a)     As soon as practicable following the date of this Agreement,
Purchaser shall prepare and file the Proxy Statement with the SEC. Purchaser
shall, as soon as practicable following the date of this Agreement, and subject
to compliance with SEC requirements and compliance with the requirements of
Purchaser’s operating agreement and applicable Law, establish a record date for,
duly call, give notice of, convene and hold a special meeting of its unitholders
(the “Purchaser Unitholder Meeting”) for the purpose of obtaining the Purchaser
Unitholder Approval.

          (b)     If at any time prior to the Purchaser Unitholder Meeting, any
information relating to the Company or Purchaser, or any of their respective
Affiliates, directors or officers, should be discovered by the Company or
Purchaser which should be set forth in an amendment or supplement to the Proxy
Statement, so that it would not include any misstatement of a material fact or
omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, the party
which discovers such information shall promptly notify the other parties hereto
and an appropriate amendment or

–46–

--------------------------------------------------------------------------------


supplement describing such information shall be promptly filed with the SEC and,
to the extent required by Law, disseminated to the unitholders of Purchaser.

          Section 6.14     Transfer of Certificates of Title. At Closing, the
Company shall deliver to Purchaser certificates of title to the assets listed on
Company Disclosure Schedule 6.14 to be transferred to Purchaser.

          Section 6.15     Updating of Schedules. From time to time prior to the
Closing Date, Purchaser and the Company shall promptly amend or supplement the
Disclosure Schedules to reflect any events or circumstances that occur or arise
between the date hereof and the Closing Date and that, if existing or occurring
on the date of this Agreement, would have been required to be disclosed on such
Schedule in order to make the representations and warranties of the respective
party true and correct; provided, however, that no such amendment or supplement
made by a party shall have any effect for the purpose of determining the
satisfaction of the conditions to the obligations of the other party hereunder
or excuse the breach of a covenant by a party hereunder.

          Section 6.16     Corn Oil Pretreatment Facility and Financing.

          (a)     Prior to closing, a binding commitment from a design-builder
will be obtained to install equipment and implement processes necessary to
process and refine alternative feedstocks, including crude corn oil, to such
level as the refined feedstocks will comply with Crown Equipment feedstock input
specifications (the “Corn Oil Pretreatment Facility”). The equipment to be
installed will allow bleaching, fractionation, free fatty acid stripping, and/or
esterification so that Purchaser’s biodiesel plant can utilize corn oil, animal
fats and other high free fatty acid feedstocks. It is required that the
equipment and technology processes be backed by a 100% performance guarantee.
Selection of the design builder and the terms of the commitment shall be subject
to the approval of Purchaser, in its absolute discretion. As part of the
requirements of this Section, Purchaser will use its commercially reasonable
efforts to obtain an agreement procuring no less than 7,500,000 gallons of corn
oil suitable for processing using the completed corn oil equipment. Any such
agreement shall be subject to the review and approval of Purchaser in its sole
discretion.

          (b)     Prior to Closing, Purchaser will use its commercially
reasonable efforts to obtain (i) a $10 million USDA loan guarantee for Purchaser
(loan guarantee anticipated to be a 70% guarantee)(the “Loan Guarantee”) and
(ii) a loan to complete the Corn Oil Pretreatment Facility (“Loan”). The Loan
Guarantee and Loan shall be for the amount necessary to complete the Corn Oil
Pretreatment Facility, which is currently estimated to cost $7,000,000. All
terms and conditions of the Loan Guarantee and the Loan shall be subject to
Purchaser’s approval in its sole discretion.

          (c)     Prior to Closing, Purchaser will use its commercially
reasonable efforts to obtain a $4 million small business loan for Purchaser (the
“Small Business Loan”). All terms and conditions of the Small Business Loan
shall be subject to Purchaser’s approval in its sole discretion.

–47–

--------------------------------------------------------------------------------


          (d)     In the event Praj Schneider is approved as the design-builder,
the binding commitment may include the payment by Purchaser in advance of the
Closing Date of an undetermined amount of the engineering and design costs of
the above-described equipment, processes and associated systems. Purchaser shall
own all rights to the engineering, plans, drawings and other intellectual
property prepared by the design builder on behalf of Purchaser for the project.
In the event the Transaction is not closed, the Company shall have no rights to
the engineering, plans, drawings and other intellectual property prepared by the
design builder for the project.

          (e)     The Company shall use its commercially reasonable efforts to
assist Purchaser in obtaining the Corn Oil Pretreatment Facility and related
financings.

ARTICLE VII
EMPLOYEES

          Section 7.1     Employment. Prior to the Closing, Purchaser may, at
its discretion, offer employment on an “at will” basis to the Employees of the
Company. The Employees who accept Purchaser’s “at will” employment offer by the
Closing Date are hereinafter referred to as the “Transferred Employees.” Subject
to applicable Laws, after the Closing Date, Purchaser shall have the right to
determine and change all terms and conditions of employment, including employee
benefits and compensation, and to dismiss any or all Transferred Employees at
any time, with or without cause.

          Section 7.2     Standard Procedure. Pursuant to Section 4 of Revenue
Procedure 2004-53 I.R.B. 2004-34, (a) Purchaser and the Company shall report on
a predecessor/successor basis as set forth therein, (b) the Company will not be
relieved from filing a Form W-2 with respect to any Transferred Employees, and
(c) Purchaser will undertake to file (or cause to be filed) a Form W-2 for each
such Transferred Employee only with respect to the portion of the year during
which such Employees are employed by Purchaser that includes the Closing Date,
excluding the portion of such year that such Employee was employed by the
Company.

ARTICLE VIII
CONDITIONS TO CLOSING

          Section 8.1     Conditions Precedent to Obligations of Purchaser. The
obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions (any or all of which may be waived by Purchaser
in whole or in part to the extent permitted by applicable Law):

          (a)     the representations and warranties of the Company set forth in
this Agreement qualified as to materiality shall be true and correct, and those
not so qualified shall be true and

–48–

--------------------------------------------------------------------------------


correct in all material respects, as of the date of this Agreement and as of the
Closing as though made at and as of the Closing, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to materiality shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date); provided, however, in the
event of any breach of a representation or warranty of the Company set forth in
this Agreement, the condition set forth in this Section 8.1(a) shall be deemed
satisfied unless the effect of all such breaches of representations and
warranties taken together could reasonably be expected to have a Material
Adverse Effect on the Company;

          (b)     the Company shall have performed and complied in all material
respects with all obligations and agreements required in this Agreement to be
performed or complied with by it on or prior to the Closing Date;

          (c)     there shall not have been or occurred any event, change,
occurrence or circumstance that, individually or in the aggregate, with any
other events, changes, occurrences or circumstances, has had or which could
reasonably be expected to have a Material Adverse Effect on the Company;

          (d)     Purchaser shall have received a certificate signed by the
chairman and chief operating officer of the Company, in form and substance
reasonably satisfactory to Purchaser, dated the Closing Date, to the effect that
each of the conditions specified above in Sections 8.1(a)-(c) have been
satisfied in all respects;

          (e)     with respect to each Owned Property, Purchaser shall have
received a binding commitment from a title company of Purchaser’s choice, the
costs of such commitment which will be borne by the Company, in an amount not to
exceed $1,000.00, to issue a policy of title insurance on such Owned Property,
which shall show title thereto to be in the condition represented by the Company
herein (all Liens, including all Liens set forth on Company Disclosure
Schedule 4.10(a)(i)(A), being satisfied by the Company at or prior to Closing,
and satisfactory evidence thereof provided to Purchaser and its title company on
or before Closing), and shall show no rights of occupancy or use by third
parties other than tenants under Real Property Leases, no encroachments, and no
gaps in the chain of title, the cost of the cure of which shall be borne by the
Company (for the avoidance of doubt, the costs of any premium for title
insurance shall be borne by Purchaser);

          (f)     Purchaser shall have received, from Purchaser’s surveyor, an
ALTA/ACSM Class A Land Title Survey with respect to each Owned Property, which
reflects the location of all improvements and easements and that all
improvements are located within the boundaries of the Owned Property and that no
encroachments exist, the cost of which surveys shall be borne equally by the
Company and Purchaser;

          (g)     the Company shall have delivered to Purchaser’s title company
any certifications, gap and lien indemnities and title and survey affidavits,
commonly delivered in transactions involving the sale of real property in which
title insurance is purchased, as may be requested by the title company in
connection with the issuance of title insurance for Purchaser or its lenders,

–49–

--------------------------------------------------------------------------------


together with copies of formation documents, incumbency certificates,
certificates of good standing and consents or resolutions as are reasonably
requested by said title company;

          (h)     there shall not be in effect any Order by a Governmental
Authority of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby;

          (i)     the Company shall have obtained any consent, approval, order
or authorization of, or registration, declaration or filing with, any
Governmental Authority set forth on Company Disclosure Schedule 4.3(b) required
to be obtained or made in connection with the execution and delivery of this
Agreement or the performance of the transactions contemplated hereby and
Purchaser and the Company shall have obtained those consents, waivers and
approvals referred to in Section 4.3(b) hereof in a form satisfactory to
Purchaser;

          (j)     the Company shall have provided Purchaser with an affidavit of
non-foreign status of the Company that complies with Section 1445 of the Code (a
“FIRPTA Affidavit”);

          (k)     the Company shall have delivered, or caused to be delivered,
to Purchaser a duly executed bill of sale in the form of Exhibit C hereto and
other documents and instruments of transfer reasonably requested by Purchaser or
Purchaser’s title company;

          (l)     the Company shall have delivered, or cause to be delivered, to
Purchaser duly executed general warranty deeds in forms appropriate for each
state in which Owned Real Property is located and, if requested by Purchaser,
separate assignments for the Real Property Leases;

          (m)     the Company shall have obtained the issuance, reissuance or
transfer of all Permits (including Environmental Permits) to Purchaser necessary
to conduct the operations of Business as of the Closing Date, and the Company
shall have satisfied all property transfer requirements arising under Law,
including Environmental Laws;

          (n)     the Company shall have obtained the appropriate consents
required under incentives from Governmental Authorities related to the Facility
and Purchaser shall have obtained the appropriate consents under incentives from
Governmental Authorities related to its business;

          (o)     the Company shall have delivered, or caused to be delivered,
to Purchaser duly executed assignments of the registrations and applications
included in the Intellectual Property, in a form reasonably acceptable to
Purchaser and suitable for recording in the U.S. Patent and Trademark Office,
U.S. Copyright Office or equivalent foreign agency, as applicable, and general
assignments of all other Intellectual Property;

          (p)     the Company shall have delivered, or caused to be delivered,
to Purchaser an opinion of Bradshaw, Fowler, Proctor & Fairgrave, P.C., ,
counsel to the Company, in form and content reasonably satisfactory to
Purchaser: (i) that the Plan of Reorganization has been properly approved and
authorized by the Bankruptcy Court and allows the Company to sell the

–50–

--------------------------------------------------------------------------------


Purchased Assets to Purchaser and to consummate the Transactions contemplated by
this Agreement and (ii) which contains the other opinions set forth on Exhibit D
hereto;

          (q)     the Company shall have delivered all instruments and documents
necessary to release any and all Liens on the Purchased Assets;

          (r)     the Company shall have delivered, or caused to be delivered,
to Purchaser copies of all consents, waivers and approvals referred to in this
Section 8.1; and

          (s)     Purchaser shall have obtained the Purchaser Unitholder
Approval.

          (t)     This Agreement, the Transaction and any other transactions
contemplated herein shall have been approved by the Bankruptcy Court as part of
a plan of reorganization for the Company under Chapter 11 of the Bankruptcy Code
and the confirmation order entered by the court shall have become a Final Order.

          (u)     Purchaser shall have obtained (i) the Loan Guarantee and (ii)
the Loan. The Loan Guarantee and Loan shall be for the amount necessary to
complete the Corn Oil Pretreatment Facility, which is currently estimated to
cost $7,000,000.

          (v)     Purchaser shall have obtained a binding commitment from a
design-builder for the Corn Oil Pretreatment Facility at the plant as described
in Section 6.16. The binding commitment shall be on terms acceptable to
Purchaser in its sole discretion and shall include the terms described in
Section 6.16 and a 100% performance guarantee.

          (w)     Company shall have, to the reasonable satisfaction of
Purchaser, satisfied the requirements of Section 6.10(c), (d) and (e) hereof
related to the replacement, repair and testing of certain items.

          (x)     Purchaser shall have obtained Small Business Loan.

          Section 8.2     Conditions Precedent to Obligations of the Company.
The obligations of the Company to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Company in whole or in part to the extent permitted by applicable Law):

          (a)     the representations and warranties of Purchaser set forth in
this Agreement qualified as to materiality shall be true and correct, and those
not so qualified shall be true and correct in all material respects, as of the
date of this Agreement and as of the Closing as though made at and as of the
Closing, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, on and as of such
earlier date); provided, however, in the event of any breach of a representation
or warranty of Purchaser set forth in this Agreement, the condition set forth in
this Section 8.2(a) shall be deemed satisfied unless the effect of all such
breaches of

–51–

--------------------------------------------------------------------------------


representations and warranties taken together could reasonably be expected to
have a Material Adverse Effect on Purchaser;

          (b)     Purchaser shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement on or
prior to the Closing Date;

          (c)     there shall not have occurred any event, change, occurrence or
circumstance that, individually or in the aggregate with any other events,
changes, occurrences or circumstances, has had or which could reasonably be
expected to have a Material Adverse Effect on Purchaser;

          (d)     the Company shall have received certificates signed by the
Chief Executive Officer of Purchaser, in form and substance reasonably
satisfactory to the Company, dated the Closing Date, to the effect that each of
the conditions specified above in Sections 8.2(a) through (c) have been
satisfied in all respects;

          (e)     there shall not be in effect any Order by a Governmental
Authority of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby; and

           (f)     This Agreement, Transaction and any other transactions
contemplated herein shall have been approved by the Bankruptcy Court as part of
a plan of reorganization for the Company under Chapter 11 of the Bankruptcy
Code.

ARTICLE IX
TERMINATION

          Section 9.1     Termination of Agreement. This Agreement may be
terminated prior to the Closing as follows:

          (a)     At the election of Purchaser or the Company on or after
December 31, 2009 (such date, as it may be extended under this Section 9.1(a),
the “Termination Date”) if the Closing shall not have occurred by the close of
business on such date; provided, that the terminating party is not in material
default of any of its obligations hereunder; and provided further, that
(A) either Purchaser or the Company shall have the option to extend, from time
to time, the Termination Date for additional periods of time, not to exceed
ninety (90) days in the aggregate (or such longer period as Purchaser and the
Company may mutually agree) if all other conditions to the Closing are satisfied
or capable of then being satisfied and the sole reason that the Closing has not
been consummated is the failure to obtain the necessary consents and approvals
under applicable Laws or an Order of a Governmental Authority of competent
jurisdiction shall be in effect and Purchaser and/or the Company are still
attempting to obtain such necessary consents and approvals under applicable
Laws, or are contesting (x) the refusal of the relevant Governmental Authority
to give such consents or approvals, or (y) the entry of any such Order, in court
or through other applicable proceedings; and (B) the right to terminate this
Agreement pursuant to this Section 9.1(a) shall not be available to any party
whose breach of any provision

–52–

--------------------------------------------------------------------------------


of this Agreement has been the cause of, or resulted, directly or indirectly,
in, the failure of the Closing to be consummated by the Termination Date;

          (b)     by mutual written consent of Purchaser and the Company;

          (c)     by written notice (i) from Purchaser to the Company that there
has been an event, change, occurrence or circumstance that, individually or in
the aggregate, with any other events, changes, occurrences or circumstances, has
had or could reasonably be expected to have a Material Adverse Effect on the
Company or (ii) from the Company to Purchaser that there has been an event,
change, occurrence or circumstance that, individually or in the aggregate, with
any other events, changes, occurrences or circumstances, has had or could
reasonably be expected to have a Material Adverse Effect on Purchaser;

          (d)     by Purchaser or the Company if there shall be in effect a
final nonappealable Order of a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; provided, however, that the right to terminate
this Agreement under this Section 9.1(d) shall not be available to a party if
such Order was primarily due to the failure of such party to perform any of its
obligations under this Agreement;

          (e)     by Purchaser, if the Company shall have breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, or if any representation or warranty of the Company
shall have become untrue, in either case such that the conditions set forth in
Section 8.1(a), 8.1(b) or 8.1(c) would not be satisfied and such breach is
incapable of being cured or, if capable of being cured, shall not have been
cured within fifteen (15) days following receipt by the Company of notice of
such breach from Purchaser;

          (f)     by the Company, if Purchaser shall have breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement, or if any representation or warranty of Purchaser shall
have become untrue, in any case such that the conditions set forth in
Sections 8.2(a), 8.2(b) or 8.2(c) would not be satisfied and such breach is
incapable of being cured or, if capable of being cured, shall not have been
cured within fifteen (15) days following receipt by Purchaser of notice of such
breach from the Company;

          (g)     by Purchaser, if (i) a Company Adverse Recommendation Change
shall have occurred or (ii) the Board of Directors of the Company or any
committee thereof (x) shall not have rejected any Takeover Proposal within
fifteen (15) Business Days of the making thereof or (y) shall have failed to
publicly reconfirm the Company Recommendation within fifteen (15) Business Days
after receipt of a written request from Purchaser that it do so if such request
is made following the making by any Person of a Takeover Proposal;

          (h)     by the Company if (i) the Board of Directors of Purchaser
withdraws its favorable recommendation as to the Transaction or this Agreement
or (ii) a voluntary or involuntary bankruptcy petition shall have been filed by
or against Purchaser and is not discharged within sixty (60) days of the filing
thereof;

–53–

--------------------------------------------------------------------------------


          (i)     by Purchaser if the Purchaser Unitholder Approval shall not
have been obtained at the Purchaser Unitholder Meeting or at any adjournment or
postponement thereof; or

          (j)     by Purchaser on or before July 31, 2009, if Purchaser’s
Environmental Assessment (as defined in Section 6.10(a)) at the Company’s
properties shall have revealed any circumstances that could reasonably be
expected to result in (A) the criminal prosecution of the Company or any
director, officer or employee of the Company under Environmental Laws, (B) any
suspension or closure of operations at the Company’s properties or facilities or
the revocation or termination of any Environmental Permits which has a Material
Adverse Effect on the Company or (C) any Environmental Costs and Liabilities
that, individually or in the aggregate, will or could reasonably be expected to
result in expenditures to cure in excess of the amounts reserved therefor on the
Balance Sheet by at least $50,000.

          (k)     by Purchaser in the event that the Company does not comply
with Section 6.4(b) hereof or Purchaser makes the determination under Section
6.4(c) that the plan of reorganization is not acceptable.

          Section 9.2     Procedure upon Termination. In the event of
termination and abandonment by Purchaser or the Company, or all, pursuant to
Section 9.1 hereof, written notice thereof shall forthwith be given to the other
party or parties, and this Agreement shall terminate, and the purchase of the
Purchased Assets hereunder shall be abandoned, without further action by
Purchaser or the Company.

          Section 9.3     Effect of Termination. In the event that this
Agreement is validly terminated as provided herein, then each of the parties
shall be relieved of their duties and obligations arising under this Agreement
after the date of such termination and such termination shall be without
liability to Purchaser or the Company; provided, however, that:

          (a) the obligations of the parties set forth in Section 9.4 and
Article XII hereof shall survive any such termination and shall be enforceable
hereunder; and

          (b) nothing in this Section 9.3 shall relieve Purchaser or the Company
of any Liability for a willful breach of this Agreement prior to the effective
date of such termination.

          Section 9.4     Termination Fee.

          (a)     The Company shall not sell the Purchased Assets to a third
party (including without limitation by way of merger or other consolidation of
the Company with such third party) for a sale price in any such transaction of
less than $9,750,000. In the event this Agreement is terminated by the Company
or the Purchaser due to the Company’s sale of or agreement to sell the Purchased
Assets to a third party (including without limitation by way of merger or other
consolidation of the Company with such third party) within twelve (12) months of
the date of this Agreement, and the sale price in any such transaction for the
Purchased Assets equals or exceeds $9,750,000, the Purchaser shall be paid a fee
equal to $750,000 (the “Termination Fee”) from the proceeds of any such
transaction.

–54–

--------------------------------------------------------------------------------


          (b)     Any payment required to be made pursuant to Section 9.4(a)
shall be made promptly at the closing of any third-party transaction for the
Purchased Assets as described in Section 9.4(a) and in no event later than the
date of any such closing. Any such payment shall be made by wire transfer of
immediately available funds to an account to be designated by the Purchaser or
via cashier’s or certified check from the proceeds of the closing of such
third-party transaction. In the event that the Company shall fail to pay the
Termination Fee required pursuant to this Section 9.4 when due, such Termination
Fee shall accrue interest for the period commencing on the date such Termination
Fee became due, at a rate equal to the rate of interest publicly announced by
Citibank, in the City of New York, from time to time during such period, as such
bank’s Prime Lending Rate, plus 2%. In addition, if the Company fails to pay
such Termination Fee, the Company shall also pay all of costs and expenses
(including attorneys’ fees and related charges) in connection with efforts to
collect such Termination Fee.

           (c)     Each of Purchaser and the Company acknowledges and agrees
that in the event of a breach of this Agreement, payment of the Termination Fee
is not the exclusive remedy of the parties, and the parties shall be entitled to
the remedies set forth in Section 12.3, including injunction and specific
performance, and all additional and other remedies available at law or in equity
to which such party may be entitled, unless specifically set forth herein.

ARTICLE X
TAXES

          Section 10.1     Transfer Taxes. The Company and the Purchaser shall
each (i) be responsible for half of any and all sales, use, stamp, documentary,
filing, recording, transfer, real estate transfer, stock transfer, gross
receipts, registration, duty, securities transactions or similar fees or taxes
or governmental charges (together with any interest or penalty, addition to tax
or additional amount imposed) as levied by any Taxing Authority in connection
with the transactions contemplated by this Agreement (collectively, “Transfer
Taxes”), regardless of the Person liable for such Transfer Taxes under
applicable Law and (ii) timely file or caused to be filed all necessary
documents (including all Tax Returns) with respect to Transfer Taxes.

          Section 10.2     Prorations. The Company shall bear all property and
ad valorem tax liability with respect to the Purchased Assets if the lien or
assessment date arises prior to the Closing Date irrespective of the reporting
and payment dates of such taxes. All other real property taxes, personal
property taxes, or ad valorem obligations and similar recurring taxes and fees
on the Purchased Assets for taxable periods beginning before, and ending after,
the Closing Date, shall be prorated between Purchaser and the Company as of the
Closing Date. The Company shall be responsible for all such taxes and fees on
the Purchased Assets accruing during any period up to and including the Closing
Date and Purchaser shall be responsible for all such taxes and fees on the
Purchased Assets accruing during any period after the Closing Date. With respect
to Taxes described in this Section 10.2, the Company shall prepare and timely
file all Tax Returns due before the Closing Date with respect to such Taxes and
Purchaser shall prepare and timely file all Tax Returns due after the Closing
Date with respect to such Taxes If one party remits to the appropriate Taxing
Authority payment for Taxes, which are subject to

–55–

--------------------------------------------------------------------------------


proration under this Section 10.2 and such payment includes the other party’s
share of such Taxes, such other party shall promptly reimburse the remitting
party for its share of such Taxes.

          Section 10.3     Cooperation on Tax Matters. Purchaser and the Company
shall furnish or cause to be furnished to each other, as promptly as
practicable, such information and assistance relating to the Purchased Assets as
is reasonably necessary for the preparation and filing of any Tax Return, claim
for refund or other filings relating to Tax matters, for the preparation for any
Tax audit, for the preparation for any Tax protest, for the prosecution or
defense of any suit or other proceeding relating to Tax matters.

ARTICLE XI
RISK OF LOSS

          The risk of loss, damage or destruction to the Purchased Assets from
fire or other casualty or cause, shall be borne by the Company at all times up
to the Closing. It shall be the responsibility of the Company prior to the
Closing to use reasonable commercial efforts to repair or cause to be repaired
and to restore the affected property to its condition prior to any such loss,
damage or destruction. In the event of any such loss, damage or destruction, the
proceeds of any claim for any loss payable under any insurance policy with
respect thereto shall be used to repair, replace or restore any such property to
its former condition subject to the conditions stated below. In the event that
property reasonably required for the normal operation of the Business is not
repaired, replaced, or restored prior to the Closing, Purchaser, at its sole
option, upon written notice to the Company: (a) may elect to postpone Closing
until such time as the property has been repaired, replaced, or restored, or
(b) may elect to consummate the Closing and accept the property in its then
condition, in which event the Company shall assign to Purchaser all proceeds of
insurance theretofore, or to be, received, covering the property involved; and
if Purchaser shall extend the time for Closing pursuant to clause (a) above, and
the repairs, replacements, or restorations are not completed within sixty (60)
days after the date on which all of the conditions set forth in Article VIII has
been satisfied or waived (other than conditions by their nature are to be
satisfied at Closing), Purchaser may, as its sole right and remedy, terminate
this Agreement by giving written notice thereof to the Company, without any
party having any Liability or obligation under or in respect of this Agreement.

ARTICLE XII
MISCELLANEOUS

          Section 12.1     Survival of Representations and Warranties. The
representations, warranties, covenants and agreements of the Company and
Purchaser contained in this Agreement shall not survive the Closing.
Notwithstanding the foregoing, all representations and warranties will survive
the Closing indefinitely to the extent the representation or warranty was made
with the actual Knowledge that such representation and warranty was not true and
correct on the date made.

–56–

--------------------------------------------------------------------------------


          Section 12.2     Notices. All notices and communications hereunder
shall be deemed to have been duly given, delivered or made if in writing and if
served by personal delivery upon the party for whom it is intended or delivered
by registered or certified mail, return receipt requested, or if sent by
telecopier or email; provided that the telecopy or email is promptly confirmed
by telephone confirmation thereof, to the Person at the address set forth below,
or such other address as may be designated in writing hereafter, in the same
manner, by such Person:

 

 

To Purchaser:

Soy Energy

 

222 North Main Street

 

Marcus, Iowa 50135

 

Telephone: (712) 376-2081

 

 

With a copy to:

Brown, Winick, Graves, Gross, Baskerville and Schoenebaum, P.L.C.

 

666 Grand Avenue, Suite 2000

 

Des Moines, Iowa 50309

 

Telephone: (515) 242-2400

 

Facsimile: (515) 323-8514

 

Attn: Thomas D. Johnson

 

 

To the Company:

Freedom Fuels

 

Dale W. McBride, President

 

1610 Grouse Ave

 

Thornton, IA 50479

 

 

With a copy to:

Bradshaw, Fowler, Proctor & Fairgrave, P.C.

 

801 Grand Avenue, Suite 3700

 

Des Moines, IA 50309-8004

 

Phone: (515) 246-5817

 

Fax: (515) 246-5808

 

Attn: Jeffrey D. Goetz

          Section 12.3     Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by Law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable harm for which monetary damages would not be an adequate
remedy would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. The parties accordingly agree that, in addition to other remedies to
which they are entitled at Law or in equity, each party shall be entitled to
seek an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction without the necessity of proving the
inadequacy of monetary damages as a remedy. In the event of any breach of this
Agreement (other than a breach of a representation or warranty), the
non-breaching party shall be entitled to recover

–57–

--------------------------------------------------------------------------------


reasonable attorneys’ fees and legal expenses incurred by it in connection with
any litigation with respect to such breach.

          Section 12.4     Amendment; Waiver. Any provision of this Agreement
may be amended if, and only if, such amendment is in writing and signed by
Purchaser and the Company. Any provision of this Agreement may be waived if, and
only if, such waiver is in writing and signed by the party against whom the
waiver is to be effective. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

          Section 12.5     No Third Party Beneficiaries. The representations,
warranties and covenants set forth herein are solely for the benefit of the
parties hereto, in accordance with and subject to the terms of this Agreement,
and this Agreement is not intended to, and does not, confer upon any Person
other than the parties hereto any rights or remedies hereunder, including,
without limitation, the right to rely upon the representations and warranties
set forth herein.

          Section 12.6     Successors and Assigns. This Agreement may not be
assigned by any party hereto without the prior written consent of the other
parties. Subject to the foregoing, all of the terms and provisions of this
Agreement will inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns.

          Section 12.7     Entire Agreement. This Agreement (including all
recitals, Schedules and Exhibits hereto) and the Ancillary Agreements contain
the entire agreement between the parties hereto with respect to the subject
matter hereof and thereof and supersedes all prior or contemporaneous agreements
and understandings, oral or written, with respect to such matters, except for
the Confidentiality Agreement, which shall remain in full force and effect after
the Closing according to its terms.

          Section 12.8     Public Disclosure. Notwithstanding anything to the
contrary contained herein, except as may be required to comply with the
requirements of any applicable Law and the rules and regulations of any
Government Entity, from and after the date hereof, no press release or similar
public announcement or communication shall be made or caused to be made relating
to this Agreement unless specifically approved in advance by each of Purchaser
and the Company, other than those disclosures made in connection with the
Company’s Bankruptcy Court filings.

          Section 12.9     Expenses. Except as otherwise expressly provided in
this Agreement or the Ancillary Agreements, whether or not the transactions
contemplated by this Agreement are consummated, all costs and expenses incurred
in connection with this Agreement and the Ancillary Agreements and the
transactions contemplated hereby or thereby shall be borne by the party
incurring such costs and expenses, including all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties.

–58–

--------------------------------------------------------------------------------


          Section 12.10     Governing Law; Submission to Jurisdiction; Selection
of Forum; Waiver of Trial by Jury.

          (a)     Except as provided in Section 12.10(b), the parties agree that
they and this Agreement are subject to the jurisdiction of the Bankruptcy Court.

          (b)     Where jurisdiction in the Bankruptcy Court is inapplicable,
THE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF IOWA, WITHOUT REGARD TO THE LAWS OF ANY OTHER JURISDICTION
THAT MIGHT BE APPLIED BECAUSE OF THE CONFLICTS OF LAWS PRINCIPLES OF THE STATE
OF IOWA. Each party hereto agrees that it shall bring any action or proceeding
in respect of any claim arising out of or related to this Agreement or the
transactions contained in or contemplated by this Agreement, exclusively in the
Iowa District Court in and for Polk County (the “Chosen Courts”).

          (c)     Solely in connection with claims arising under this Agreement
or the transactions that are the subject of this Agreement, each party (i)
irrevocably submits to the exclusive jurisdiction of the Bankruptcy Court or
Chosen Courts (as applicable), (ii) waives any objection to laying venue in any
such action or proceeding in the Bankruptcy Court or Chosen Courts (as
applicable), (iii) waives any objection that the Bankruptcy Court or Chosen
Courts (as applicable) are an inconvenient forum or do not have jurisdiction
over any party hereto and (iv) agrees that service of process upon such party in
any such action or proceeding shall be effective if notice is given in
accordance with Section 12.2 of this Agreement. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

          Section 12.11     Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same Agreement.

          Section 12.12     Headings. The heading references herein and the
table of contents hereof are for convenience purposes only, and shall not be
deemed to limit or affect any of the provisions hereof.

          Section 12.13     Severability. The provisions of this Agreement shall
be deemed severable and the invalidity or unenforceability of any provision
shall not affect the validity or enforceability of the other provisions hereof.
If any provision of this Agreement, or the application thereof to any Person or
any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

–59–

--------------------------------------------------------------------------------


          Section 12.14     Joint Authorship. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement, and any
rule of construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party by virtue of the authorship of this
Agreement will not apply to the construction and interpretation hereof.

          IN WITNESS WHEREOF, the parties have executed or caused this Agreement
to be executed as of the date first written above.

 

 

 

 

 

 

 

 

 

SOY ENERGY, LLC

 

FREEDOM FUELS, LLC,

 

 

 

 

 

DEBTOR IN POSSESSION

 

 

 

 

By: 

/s/ Charles Sand

 

By: 

/s/ Dale W. McBride

 

Name (Print): 

Charles Sand

 

Name (Print): 

Dale W. McBride

 

Title: 

Chairman

 

Title: 

President

–60–

--------------------------------------------------------------------------------


EXHIBIT A

ASSIGNMENT AGREEMENT

          This ASSIGNMENT AGREEMENT (this “Assignment”) is entered into this ___
day of ____________, 2009 between Soy Energy, LLC, an Iowa limited liability
company (“Assignor”) and __________________________ (“Assignee”). Capitalized
terms not defined herein shall have the meanings ascribed to such terms in the
Agreement (as hereinafter defined).

          WHEREAS, Assignor and Freedom Fuels, LLC (“Freedom Fuels”) have
entered into that certain Asset Purchase Agreement, dated July ____, 2009 (the
“Agreement”), providing for, among other things, the purchase of certain of
Freedom Fuels’ assets by Assignor; and

          WHEREAS, in accordance with the terms of the Agreement, Assignor has
agreed to enter into this Assignment, providing for the assignment from Assignor
to Assignee of all of Assignor’s right, title and interest in, under and to the
DIP Loans from and after the Closing, on and subject to the terms of the
Agreement.

          NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

          1.          Assignment. In accordance with and subject to the terms of
the Agreement, Assignor hereby sells, assigns, transfers and conveys to Assignee
all of Assignor’s right, title and interest in and to the DIP Loans.

          2.          Acceptance. In accordance with and subject to the terms of
the Agreement, Assignee hereby accepts the assignment, transfer and conveyance
of Assignor’s right, title and interest in, under and to the DIP Loans. Assignee
further agrees and acknowledges that Assignor does not have any responsibility
or liability with respect to the DIP Loans and does not retain, accept,
undertake or agree to pay, satisfy, perform or discharge any obligations or
liabilities of any kind arising out of, or required to be performed under, such
assigned DIP Loans. Assignee will indemnify and hold harmless Assignor, its
directors, officers, managers and any other person who controls or is controlled
by Assignor, against any and all loss, liability, claim, damage and expense
whatsoever, including reasonable attorney fees, arising out of or based upon the
DIP Loans and/or this Assignment.

          3.          Successors. This Assignment shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns.

          4.          Conflicts with Agreement. To the extent that any provision
of this Assignment conflicts or is inconsistent with the terms of the Agreement,
the Agreement shall govern.

A-1

--------------------------------------------------------------------------------


EXHIBIT A

          5.          Further Assurances. Assignor shall use commercially
reasonable efforts to take, or cause to be taken, all actions necessary or
appropriate to fulfill its obligations under this Assignment and transfer and
vest in Assignee full right, title and interest to the Dip Loans.

          6.          Counterparts. This Assignment may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
and the same instrument.

          7.          Governing Law. This Assignment and all matters based upon,
arising out of or related to this Assignment or the negotiation, execution or
performance of this Assignment shall be governed by and construed in accordance
with the laws, both procedural and substantive, of the State of Iowa without
regard to its conflict of laws provisions that if applied might require the
application of the laws of another jurisdiction.

          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement as of the date first written above.

 

 

 

 

 

SOY ENERGY, LLC

 

 

 

 

By: 

 

 

            Name:

 

            Title:

 

 

 

[Assignee]

 

 

 

 

 

By: 

 

 

          Name:

 

          Title:

A-2

--------------------------------------------------------------------------------


EXHIBIT B

ASSIGNMENT AGREEMENT

          This ASSIGNMENT AGREEMENT (this “Assignment”) is entered into this ___
day of ____________, 2009 between Soy Energy, LLC, an Iowa limited liability
company (“Soy Energy”) and BANKFIRST, a South Dakota state bank (“Bankfirst”).

          WHEREAS, Soy Energy is the holder of that certain Dividend Cash Flow
Note issued by New Equity, LLC (“New Equity”), dated July ____, 2009 and
attached hereto (the “Note”), providing for the payment of $2,000,000 by New
Equity to Soy Energy, subject to the terms and conditions of the Note; and

          WHEREAS, in accordance with the terms of the Note, Soy Energy has
agreed to enter into this Assignment, providing for the assignment from Soy
Energy to Bankfirst of all of Soy Energy’s right, title and interest in, under
and to the Note from and after the Closing, on and subject to the terms of the
Note and this Assignment.

          NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

          1.          Assignment. In accordance with and subject to the terms of
the Note and this Assignment, Soy Energy hereby sells, assigns, transfers and
conveys to Bankfirst on a nonrecourse basis all of Soy Energy’s right, title and
interest in and to the Note.

          2.          Acceptance. In accordance with and subject to the terms of
the Note and this Assignment, Bankfirst hereby accepts the assignment, transfer
and conveyance on a nonrecourse basis of Soy Energy’s right, title and interest
in, under and to the Note. Bankfirst agrees that Soy Energy does not have any
responsibility or liability with respect to the Note and does not retain,
accept, undertake or agree to pay, satisfy, perform or discharge any obligations
or liabilities of any kind arising out of, or required to be performed under,
such assigned Note. In no event shall Soy Energy be liable for any deficiency or
other liability resulting from or related to the Note, nor shall any action or
proceeding be brought by Bankfirst against Soy Energy to recover judgment on the
Note.

          3.          Successors. This Assignment shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns.

          4.          Conflicts with Note. To the extent that any provision of
this Assignment conflicts or is inconsistent with the terms of the Note, the
Note shall govern.

          5.          Further Assurances. Soy Energy shall use commercially
reasonable efforts to take, or cause to be taken, all actions necessary or
appropriate to fulfill its obligations under this Assignment and transfer and
vest in Bankfirst full right, title and interest to the Note.

B-1

--------------------------------------------------------------------------------


EXHIBIT B

          6.          Counterparts. This Assignment may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
and the same instrument.

          7.          Governing Law. This Assignment and all matters based upon,
arising out of or related to this Assignment or the negotiation, execution or
performance of this Assignment shall be governed by and construed in accordance
with the laws, both procedural and substantive, of the State of Iowa without
regard to its conflict of laws provisions that if applied might require the
application of the laws of another jurisdiction.

          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement as of the date first written above.

 

 

 

 

SOY ENERGY, LLC

 

 

 

 

By: 

 

 

            Name:

 

            Title:

 

 

 

BANKFIRST

 

 

 

 

By:

 

 

          Name:

 

          Title:

B-2

--------------------------------------------------------------------------------


EXHIBIT B

[Attach Dividend Cash Flow Note]

B-3

--------------------------------------------------------------------------------


EXHIBIT C

BILL OF SALE

          This BILL OF SALE (this “Bill of Sale”)is made and delivered this
[___] day of [____________] 2009, by Freedom Fuels, LLC, an Iowa limited
liability company and debtor in possession (the “Company”), for the benefit of
Soy Energy, LLC, an Iowa limited liability company (“Purchaser”). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Agreement (as hereinafter defined).

          WHEREAS, the Company and Purchaser have entered into that certain
Asset Purchase Agreement dated as of July 29, 2009 (the “Agreement”), the terms
of which are incorporated herein by reference, which provides, among other
things, for the sale and assignment by the Company to Purchaser of the Purchased
Assets as described in Section 2.1 of the Agreement.

          NOW, THEREFORE, in consideration of the mutual promises contained in
the Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company, and subject to the
terms and conditions of the Agreement:

          1.          Transfer of Purchased Assets. The Company does hereby
bargain, sell, grant, assign, transfer, convey and deliver unto Purchaser, and
its successors and assigns, forever, all of the Company’s right, title and
interest in and to the Purchased Assets, free and clear of all Liens, TO HAVE
AND TO HOLD such Purchased Assets with all appurtenances thereto, unto
Purchaser, and its successors and assigns, for its use forever.

          2.          Further Assurances. At and after the Closing, the Company
shall from time to time, at the request of Purchaser and without further cost or
expense to Purchaser, execute and deliver such other instruments of assignment,
transfer and conveyance and shall take such other action as Purchaser may
reasonably request in order more effectively to assign, transfer and convey to
Purchaser, and to place Purchaser in possession and control of, any of the
Purchased Assets, or to enable it to exercise and enjoy all rights and benefits
of the Company with respect thereto.

          3.          Successors and Assigns. This Bill of Sale shall inure to
the benefit of and be binding upon the parties thereto and their respective
successors and permitted assigns.

          4.          Conflicts with Agreement. Nothing in this Bill of Sale,
express or implied, is intended to or shall be construed to modify, expand or
limit in any way the terms of the Agreement. To the extent that any provision of
this Bill of Sale conflicts or is inconsistent with the terms of the Agreement,
the Agreement shall govern.

          5.          Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
and the same instrument.

C-1

--------------------------------------------------------------------------------


EXHIBIT C

          6.          Governing Law. This Bill of Sale shall be governed by, and
construed in accordance with, the laws of the State of Iowa, as applied to
contracts made and performed entirely in such State and without regard to its
principles of conflict of laws.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Company has
caused this Bill of Sale to be executed and delivered as of the day and year
first above written.

 

 

 

 

 

Freedom Fuels, LLC, Debtor in Possession

 

 

 

 

By: 

 

 

Name:

 

 

 

 

 

Title: 

 

C-2

--------------------------------------------------------------------------------


EXHIBIT D

Form of Opinion of Company’s Counsel

_____________, 2009

Soy Energy, LLC
          222 North Main Street
          Marcus, Iowa 50135
          Telephone: (712) 376-2081

Ladies and Gentlemen:

          We represent Freedom Fuels, LLC, Debtor-in-Possession (the “Company”)
as general reorganization counsel in the Company’s Chapter 11 bankruptcy case
currently pending in the Northern District of Iowa under case number
08-02468-wle11 (the “Bankruptcy Case,”) and have acted as counsel to the Company
in connection with the preparation, authorization, execution and delivery of,
and the consummation of the transactions contemplated by, that certain Asset
Purchase Agreement dated as of July 29, 2009 by and among Soy Energy, LLC
(“Purchaser”) and the Company (the “Purchase Agreement”). This opinion is being
rendered to you at the request of the Company pursuant to Section 8.1(p) of the
Purchase Agreement. Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Purchase Agreement.

          On the basis of such examination and our consideration of such
questions of law as we have deemed relevant in the circumstances, we are of the
opinion that:

          1.          The Company is a limited liability company duly organized
and validly existing under the laws of the State of Iowa and has all requisite
limited liability company power and authority to own, lease and operate its
properties and to carry on its business as now being conducted in the State of
Iowa.

          2.          The Company has full limited liability company power and
authority to execute and deliver the Company Documents and to perform its
obligations and consummate the transactions contemplated thereunder. The
execution, delivery and performance of the Company Documents by the Company and
the consummation of the transactions contemplated thereunder have been duly and
properly brought before and authorized by the Company’s Board of Directors and
Unitholders, and all necessary limited liability company action on the part of
the Company relative to the approval, delivery and performance of the Company
Documents and the consummation of the transactions contemplated thereunder has
occurred. The Company Documents have been duly and validly executed and
delivered by the Company and constitute the legal, valid and binding obligation
of the Company, enforceable against it in accordance with their respective
terms.

D-1

--------------------------------------------------------------------------------


EXHIBIT D

          3.          The execution and delivery by the Company of the Company
Documents, the performance of the Company of its obligations thereunder and the
consummation of the transaction contemplated thereby will not conflict with, or
result in any violation or breach of, or constitute a default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or the loss of a material benefit
under, or give rise to any obligation of the Company to make any payment under,
or to the increased, additional, accelerated or guaranteed rights or
entitlements of any Person under, or result in the creation of any Liens upon
any of the properties or assets of the Company under, any provision of (i) the
Organizational Documents of the Company, (ii) any contract or permit to which
the Company is a party or by which any of the properties or assets of the
Company are bound, except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; (iii) any Order
applicable to the Company or by which any of the properties or assets of the
Company are bound or (iv) Iowa or federal law or regulation.

          4.          Other than as set forth below, no consent, approval,
waiver, license or authorization or other action by or filing with any Iowa or
federal governmental authority is required in connection with the execution and
delivery by the Company of the Company Documents to which it is a party, the
consummation by the Company of the transactions contemplated thereby or the
performance by the Company of its obligations thereunder, except for those
already obtained or which are listed on Company Disclosure Schedule 4.3(b) and
Company Disclosure Schedule 6.3 or waived by Purchaser or as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

          5.          The Purchase Agreement has been duly and properly noticed
to creditors and parties in interest, duly and properly brought before the Court
in the Bankruptcy Case, and duly and properly approved and authorized by the
Court in the Bankruptcy Case, as part of the Company’s Plan of Reorganization.
As a result of such approval and authority from the Bankruptcy Court, the
Company is authorized to consummate the transactions contemplated by the
Purchase Agreement.

          This opinion constitutes our entire opinion regarding the subject
matter hereof and supersedes all prior opinions regarding such subject matter.

 

 

 

 

Very truly yours,

 

 

 

BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.

 

 

 

By:

 

 

 

Jeffrey D. Goetz

D-2

--------------------------------------------------------------------------------